     
To:
From:
  April 4, 2008
Alaska Communications Systems Group, Inc.
600 Telephone Ave.
Anchorage, Alaska 99503
Attn:David Wilson
Telephone:907-297-3000
Facsimile:907-297-3052
Barclays Capital Inc.,
as Agent for Barclays Bank PLC
200 Park Avenue
New York, New York 10166
Telephone:212-412-4000
Facsimile:212-412-7519
Re:
  Issuer Warrant Transaction
(Transaction Reference Number: BN57236)

Ladies and Gentlemen:

The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the above-referenced transaction entered into on the
Trade Date specified below, as amended on April 4, 2008 (the “Transaction”),
between Barclays Bank PLC (“Dealer”) and Alaska Communications Systems Group,
Inc. (“Issuer”). This communication constitutes a “Confirmation” as referred to
in the ISDA Master Agreement specified below, as well as for purposes of
Rule 10b-10 promulgated under the Securities Exchange Act of 1934, as amended.
An affiliate of Dealer, Barclays Capital Inc. (the “Agent”), is acting as
Dealer’s agent for this Transaction.

1. This Confirmation is subject to, and incorporates, the definitions and
provisions of the 2006 ISDA Definitions (the “2006 Definitions”) and the
definitions and provisions of the 2002 ISDA Equity Derivatives Definitions (the
“Equity Definitions”, and together with the 2006 Definitions, the
“Definitions”), in each case as published by the International Swaps and
Derivatives Association, Inc. (“ISDA”). In the event of any inconsistency
between the 2006 Definitions and the Equity Definitions, the Equity Definitions
will govern. For purposes of the Equity Definitions, each reference herein to a
Warrant shall be deemed to be a reference to a Call Option or an Option, as
context requires.

This Confirmation evidences a complete and binding agreement between Dealer and
Issuer as to the terms of the Transaction to which this Confirmation relates.
This Confirmation shall supplement, form a part of, and be subject to, an
agreement in the form of the ISDA 2002 Master Agreement (the “Agreement”), as if
Dealer and Issuer had executed an agreement in such form (without any Schedule
but with the elections set forth in this Confirmation) on the Trade Date. For
the avoidance of doubt, the Transaction shall be the only transaction under the
Agreement.

All provisions contained in, or incorporated by reference to, the Agreement will
govern this Confirmation except as expressly modified herein. In the event of
any inconsistency between this Confirmation and either the Definitions or the
Agreement, this Confirmation shall govern.

Each of Dealer and Issuer acknowledges to and agrees with the other party hereto
and to and with the Agent that (i) the Agent is acting as agent for Dealer under
the Transaction pursuant to instructions from Dealer, (ii) the Agent is not a
principal or party to the Transaction, and may transfer its rights and
obligations with respect to the Transaction, (iii) the Agent shall have no
responsibility, obligation or liability to either party in respect of the
Transaction, (iv) Dealer and the Agent have not given, and Issuer is not relying
(for purposes of making any investment decision or otherwise) upon, any
statements, opinions or representations (whether written or oral) of Dealer or
the Agent, other than the representations expressly set forth in this
Confirmation and the Agreement, and (v) each party agrees to proceed solely
against the other party, and not the Agent, to collect or recover any money or
securities owed to it in connection with the Transaction. Each party hereto
acknowledges and agrees that the Agent is an intended third party beneficiary
hereunder. Issuer acknowledges that the Agent is an Affiliate of Dealer.

Dealer is not a member of the Securities Investor Protection Corporation.

2. The Transaction is a Warrant Transaction, which shall be considered a Share
Option Transaction for purposes of the Equity Definitions. The terms of the
particular Transaction to which this Confirmation relates are as follows:

     
General Terms:
 

Trade Date:
  April 2, 2008.



      Effective Date: April 8, 2008, or such other date as agreed between the
parties, subject to Section 8(o) below.



      Components: The Transaction will be divided into individual Components,
each with the terms set forth in this Confirmation, and, in particular, with the
Number of Warrants and Expiration Date set forth in this Confirmation. The
payments and deliveries to be made upon settlement of the Transaction will be
determined separately for each Component as if each Component were a separate
Transaction under the Agreement.

     
Warrant Style:
Warrant Type:
Seller:
Buyer:
  European.
Call.
Issuer.
Dealer.



      Shares: The Common Stock of Issuer, par value USD0.01 per share (Ticker
Symbol: “ALSK”).



      Number of Warrants: For each Component, as provided in Annex A to this
Confirmation.

     
Warrant Entitlement:
Strike Price:
  One Share per Warrant.
As provided in Annex B to this Confirmation.
 
   
Premium:
  As provided in Annex B to this Confirmation.
 
   
Premium Payment Date:
  The Effective Date.



      Exchange: The NASDAQ Global Select Market of the Nasdaq Stock Market, Inc.

     
Related Exchange:
  All Exchanges.
Procedures for Exercise:
 

In respect of any Component:
 

Expiration Time:
  Valuation Time.



      Expiration Date: As provided in Annex A to this Confirmation (or, if such
date is not a Scheduled Trading Day, the next following Scheduled Trading Day
that is not already an Expiration Date for another Component); provided that if
that date is a Disrupted Day, the Expiration Date for such Component shall be
the first succeeding Scheduled Trading Day that is not a Disrupted Day and is
not or is not deemed to be an Expiration Date in respect of any other Component
of the Transaction hereunder; and provided further that if the Expiration Date
has not occurred pursuant to the preceding proviso as of the Final Disruption
Date, the Final Disruption Date shall be the Expiration Date (irrespective of
whether such date is an Expiration Date occurring on the Final Disruption Date
in respect of any other Component for the Transaction) and, notwithstanding
anything to the contrary in this Confirmation or the Equity Definitions, the
Relevant Price for the Expiration Date shall be the prevailing market value per
Share determined by the Calculation Agent in a commercially reasonable manner.
Notwithstanding the foregoing and anything to the contrary in the Equity
Definitions, if a Market Disruption Event occurs on any Expiration Date, the
Calculation Agent may determine that such Expiration Date is a Disrupted Day
only in part, in which case the Calculation Agent shall make adjustments to the
number of Warrants for the relevant Component for which such day shall be the
Expiration Date and shall designate the Scheduled Trading Day determined in the
manner described in the immediately preceding sentence as the Expiration Date
for the remaining Warrants for such Component. Section 6.6 of the Equity
Definitions shall not apply to any Valuation Date occurring on an Expiration
Date. “Final Disruption Date” has the meaning provided in Annex B to this
Confirmation.



      Market Disruption Event: Section 6.3(a) of the Equity Definitions is
hereby amended by deleting the words “during the one hour period that ends at
the relevant Valuation Time, Latest Exercise Time, Knock-in Valuation Time or
Knock-out Valuation Time, as the case may be,” in clause (ii) thereof.

Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the term “Scheduled Closing Time” in the
fourth line thereof.



      Automatic Exercise: Applicable; and means that the Number of Warrants for
each Component will be deemed to be automatically exercised at the Expiration
Time on the Expiration Date for such Component unless Dealer notifies Seller (by
telephone or in writing) prior to the Expiration Time on the Expiration Date
that it does not wish Automatic Exercise to occur, in which case Automatic
Exercise will not apply.

     
Issuer’s Telephone Number
and Telex and/or Facsimile Number
and Contact Details for purpose of
Giving Notice:
 


To be provided by Issuer.
Settlement Terms:
 

In respect of any Component:
 

Settlement Currency:
  USD.



      Net Share Settlement: On each Settlement Date, Issuer shall deliver to
Dealer a number of Shares equal to the Number of Shares to be Delivered for such
Settlement Date to the account specified by Dealer and cash in lieu of any
fractional shares valued at the Relevant Price on the Valuation Date
corresponding to such Settlement Date.



      Number of Shares to be Delivered: In respect of any Exercise Date, subject
to the last sentence of Section 9.5 of the Equity Definitions, the product of
(i) the number of Warrants exercised or deemed exercised on such Exercise Date,
(ii) the Warrant Entitlement and (iii) (A) the excess, if any, of the Relevant
Price on the Valuation Date occurring on such Exercise Date over the Strike
Price divided by (B) such Relevant Price.

The Number of Shares to be Delivered shall be delivered by Issuer to Dealer no
later than 12:00 noon (local time in New York City) on the relevant Settlement
Date.



      Relevant Price: For any Valuation Date, the Rule 10b-18 dollar volume
weighted average price per Share for such Valuation Date based on transactions
executed during such Valuation Date, as reported on Bloomberg Page “ALSK.UQ
<Equity> AQR SEC” (or any successor thereto) or, in the event such price is not
so reported on such Valuation Date for any reason, as reasonably determined by
the Calculation Agent.



      Other Applicable Provisions: The provisions of Sections 9.1(c), 9.8, 9.9,
9.10, 9.11 (except that the Representation and Agreement contained in
Section 9.11 of the Equity Definitions shall be modified by excluding any
representations therein relating to restrictions, obligations, limitations or
requirements under applicable securities laws as a result of the fact that
Seller is the Issuer of the Shares) and 9.12 of the Equity Definitions will be
applicable as if “Physical Settlement” applied to the Transaction.

     
Adjustments:
 

In respect of any Component:
 

Method of Adjustment:
  Calculation Agent Adjustment.



      Extraordinary Dividend: Any dividend or distribution (i) that has an
ex-dividend date occurring after the Trade Date and on or prior to the
Expiration Date and (ii) the amount or value of which differs from the Ordinary
Dividend Amount for such dividend or distribution, as determined by the
Calculation Agent.



      Ordinary Dividend Amount: USD 0.215 per quarter.



    Extraordinary Events:



      New Shares: In the definition of New Shares in Section 12.1(i) of the
Equity Definitions, (a) the text in clause (i) thereof shall be deleted in its
entirety (including the word “and” following clause (i)) and replaced with
“publicly quoted, traded or listed on any of the New York Stock Exchange, the
American Stock Exchange, the NASDAQ Global Select Market or the NASDAQ Global
Market (or their respective successors),” and (b) the phrase “and (iii) of an
entity or person organized under the laws of the United States, any State
thereof or the District of Columbia” shall be inserted immediately prior to the
period.

          Consequences of Merger Events:
   
(a)
(b)
(c)
Tender Offer:
  Share-for-Share:
Share-for-Other:
Share-for-Combined:   Modified Calculation Agent Adjustment.
Cancellation and Payment (Calculation Agent Determination).
Cancellation and Payment (Calculation Agent Determination).
Applicable. Consequences of Tender Offers:
   
(a)
  Share-for-Share:   Modified Calculation Agent Adjustment.



  (b)   Share-for-Other: Cancellation and Payment (Calculation Agent
Determination) on that portion of the Other Consideration that consists of cash;
Modified Calculation Agent Adjustment on the remainder of the Other
Consideration.



  (c)   Share-for-Combined: Modified Calculation Agent Adjustment.



      Modified Calculation



      Agent Adjustment: If, in respect of any Merger Event or Tender Offer to
which Modified Calculation Agent Adjustment applies, the adjustments to be made
in accordance with Section 12.2(e)(i) or Section 12.3(d)(i), as the case may be,
of the Equity Definitions would result in Issuer being different from the issuer
of the Shares, then with respect to such Merger Event or Tender Offer, as a
condition precedent to the adjustments contemplated in Section 12.2(e)(i) or
Section 12.3(d)(i), as the case may be, of the Equity Definitions, Issuer and
the issuer of the Shares shall, prior to the Merger Date or Tender Offer, as the
case may be, have entered into such documentation containing representations,
warranties and agreements relating to securities law and other issues as
requested by Dealer that Dealer has determined, in its reasonable discretion, to
be reasonably necessary or appropriate to allow Dealer to continue as a party to
the Transaction, as adjusted under Section 12.2(e)(i) or Section 12.3(d)(i), as
the case may be, of the Equity Definitions, and to preserve its hedging or hedge
unwind activities in connection with the Transaction in a manner compliant with
applicable legal, regulatory or self-regulatory requirements, or with related
policies and procedures applicable to Dealer, and if such conditions are not met
or if the Calculation Agent determines that no adjustment that it could make
under Section 12.2(e)(i) or Section 12.3(d)(i), as the case may be, of the
Equity Definitions will produce a commercially reasonable result, then the
consequences set forth in Section 12.2(e)(ii) or Section 12.3(d)(ii), as the
case may be, of the Equity Definitions shall apply.



      Nationalization, Insolvency



  •   r Delisting: Cancellation and Payment (Calculation Agent Determination);
provided that in addition to the provisions of Section 12.6(a)(iii) of the
Equity Definitions, it shall also constitute a Delisting if the Exchange is
located in the United States and the Shares are not immediately re-listed,
re-traded or re-quoted on any of the New York Stock Exchange, the American Stock
Exchange, the NASDAQ Global Select Market or the NASDAQ Global Market (or their
respective successors); if the Shares are immediately re-listed, re-traded or
re-quoted on any such exchange or quotation system, such exchange or quotation
system shall thereafter be deemed to be the Exchange.

          Additional Disruption Events:
   
Acknowledgments:
  (a)Change in Law:
(b)Failure to Deliver:
(c)Insolvency Filing:
(d)Hedging Disruption:
(e) Increased Cost of Hedging:
(f) Loss of Stock Borrow:
Maximum Stock Loan Rate:
(g) Increased Cost of Stock Borrow:
Initial Stock Loan Rate:
Hedging Party:
Determining Party:

  Applicable.
Not Applicable.
Applicable.
Applicable.
Applicable.
Applicable.
100 basis points per annum.
Applicable.
50 basis points per annum.
Dealer for all applicable Additional Disruption Events.
Dealer for all applicable Additional Disruption Events.


Non-Reliance:
      Applicable. Agreements and Acknowledgments
    Regarding Hedging Activities:
  Applicable. Additional Acknowledgments:
  Applicable.
3.
  Calculation Agent:   Dealer.
 
     


4. Account Details:

     
Dealer Payment Instructions:
Issuer Payment Instructions:
  Barclays Bank PLC, New York
A/C#: 50038524
SWIFT Code: BARCUS33
f/b/o BARCGB33
Ref: Equity Derivatives
First National Bank Alaska

ABA: 125 200 060
Account Name: Alaska Communications Systems

Account No.: 1512 540 4

5. Offices:

      The Office of Dealer for the Transaction is:
Barclays Bank PLC, 5 The North Colonnade
Canary Wharf, London E14 4BB

Facsimile:
Phone:
  44(20) 777 36461
44(20) 777 36810

The Office of Issuer for the Transaction is: Not applicable.

6. Notices: For purposes of this Confirmation:

(a) Address for notices or communications to Issuer:

         
To:
  Alaska Communications Systems Group, Inc.
 
  600 Telephone Ave.
 
  Anchorage, Alaska 99503
Attn:
  David Wilson
Telephone:
    907-297-3000  
Facsimile:
    907-297-3052  

(b) Address for notices or communications to Dealer:

         
To:
  Barclays Capital, Inc.
 
  200 Park Avenue
 
  New York, New York 10166
Attention:
  General Counsel
Telephone:
    212-412-4000  
Facsimile:
    212-412-7519  
with a copy to:
       
To:
  Barclays Capital Inc.,
 
  200 Park Avenue
 
  New York, 10166
Attention:
  Equity Products
and
       
To:
  Barclays Bank PLC,
 
  5 The North Colonnade
 
  Canary Wharf, London E14 4BB
Phone:
    44(20) 777 36810  
Facsimile:
    44(20) 777 36461  

7. Representations, Warranties and Agreements:

(a) In addition to the representations and warranties in the Agreement and those
contained elsewhere herein, Issuer represents and warrants to and for the
benefit of, and agrees with, Dealer as follows:

(i) On the Trade Date, and as of the date of any election by Issuer of the Share
Termination Alternative under (and as defined in) Section 8(a) below, none of
Issuer and its officers and directors is aware of any material nonpublic
information regarding Issuer or the Shares. On the Trade Date, each of Issuer’s
filings under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), that are required to be filed from and including the ending date of
Issuer’s most recent prior fiscal year have been filed.

(ii) Without limiting the generality of Section 13.1 of the Equity Definitions,
Issuer acknowledges that Dealer is not making any representations or warranties
with respect to the treatment of the Transaction under FASB Statements 128, 133,
149 (each as amended), or 150, EITF Issue No. 00-19, 01-6, 03-6 or 07-5 (or any
successor issue statements), under FASB’s Liabilities & Equity Project or under
any other accounting guidance.

(iii) Prior to the Trade Date, Issuer shall deliver to Dealer a resolution of
Issuer’s board of directors authorizing the Transaction and such other
certificate or certificates as Dealer shall reasonably request.

(iv) Issuer is not entering into this Confirmation to create actual or apparent
trading activity in the Shares (or any security convertible into or exchangeable
for Shares) or to raise or depress or otherwise manipulate the price of the
Shares (or any security convertible into or exchangeable for Shares) or
otherwise in violation of the Exchange Act.

(v) Issuer is not, and after giving effect to the transactions contemplated
hereby will not be, an “investment company” as such term is defined in the
Investment Company Act of 1940, as amended.

(vi) On the Trade Date (A) the assets of Issuer at their fair valuation exceed
the liabilities of Issuer, including contingent liabilities, (B) the capital of
Issuer is adequate to conduct the business of Issuer and (C) Issuer has the
ability to pay its debts and obligations as such debts mature and does not
intend to, or does not believe that it will, incur debt beyond its ability to
pay as such debts mature.

(vii) Issuer shall not take any action to decrease the number of Available
Shares below the Capped Number (each as defined below).

(viii) Issuer understands no obligations of Dealer to it hereunder will be
entitled to the benefit of deposit insurance and that such obligations will not
be guaranteed by any Affiliate of Dealer or any governmental agency.

(ix) (A) During the period starting on the first Expiration Date and ending on
the last Expiration Date (the “Settlement Period”), the Shares or securities
that are convertible into, or exchangeable or exercisable for Shares, are not,
and shall not be, subject to a “restricted period,” as such term is defined in
Regulation M under the Exchange Act (“Regulation M”) and (B) Issuer shall not
engage in any “distribution,” as such term is defined in Regulation M, other
than a distribution meeting the requirements of the exceptions set forth in
sections 101(b)(10) and 102(b)(7) of Regulation M, until the second Exchange
Business Day immediately following the Settlement Period.

(x) During the Settlement Period, neither Issuer nor any “affiliate” or
“affiliated purchaser” (each as defined in Rule 10b-18 of the Exchange Act
(“Rule 10b-18”)) shall directly or indirectly (including, without limitation, by
means of any cash-settled or other derivative instrument) purchase, offer to
purchase, place any bid or limit order that would effect a purchase of, or
commence any tender offer relating to, any Shares (or an equivalent interest,
including a unit of beneficial interest in a trust or limited partnership or a
depository share) or any security convertible into or exchangeable or
exercisable for Shares, except through Dealer.

(xi) The Shares of Issuer initially issuable upon exercise of the Warrant (the
“Warrant Shares”) have been reserved for issuance by all required corporate
action of Issuer. The Warrant Shares have been duly authorized and, when
delivered against payment therefor (which may include Net Share Settlement in
lieu of cash) and otherwise as contemplated by the terms of the Warrant
following the exercise of the Warrant in accordance with the terms and
conditions of the Warrant, will be validly issued, fully-paid and
non-assessable, and the issuance of the Warrant Shares will not be subject to
any preemptive or similar rights.

(b) Each of Dealer and Issuer agrees and represents that it is an “eligible
contract participant” as defined in Section 1a(12) of the U.S. Commodity
Exchange Act, as amended.

(c) Each of Dealer and Issuer acknowledges that the offer and sale of the
Transaction to it is intended to be exempt from registration under the
Securities Act of 1933, as amended (the “Securities Act”), by virtue of
Section 4(2) thereof. Accordingly, Dealer represents and warrants to Issuer that
(i) it has the financial ability to bear the economic risk of its investment in
the Transaction and is able to bear a total loss of its investment, (ii) it is
an “accredited investor” as that term is defined in Regulation D as promulgated
under the Securities Act, (iii) it is entering into the Transaction for its own
account without a view to the distribution or resale thereof and (iv) the
assignment, transfer or other disposition of the Transaction has not been and
will not be registered under the Securities Act and is restricted under this
Confirmation, the Securities Act and state securities laws.

(d) Each of Dealer and Issuer agrees and acknowledges that Dealer is a
“financial institution,” “swap participant” and “financial participant” within
the meaning of Sections 101(22), 101(53C) and 101(22A) of Title 11 of the United
States Code (the “Bankruptcy Code”). The parties hereto further agree and
acknowledge (A) that this Confirmation is (i) a “securities contract,” as such
term is defined in Section 741(7) of the Bankruptcy Code, with respect to which
each payment and delivery hereunder or in connection herewith is a “termination
value,” “payment amount” or “other transfer obligation” within the meaning of
Section 362 of the Bankruptcy Code and a “settlement payment” within the meaning
of Section 546 of the Bankruptcy Code, and (ii) a “swap agreement,” as such term
is defined in Section 101(53B) of the Bankruptcy Code, with respect to which
each payment and delivery hereunder or in connection herewith is a “termination
value,” a “payment amount” or “other transfer obligation” within the meaning of
Section 362 of the Bankruptcy Code and a “transfer” within the meaning of
Section 546 of the Bankruptcy Code, and (B) that Dealer is entitled to the
protections afforded by, among other sections, Sections 362(b)(6), 362(b)(17),
362(b)(27), 362(o), 546(e), 546(g), 546(j), 548(d)(2), 555, 560 and 561 of the
Bankruptcy Code.

(e) Issuer shall deliver to Dealer an opinion of counsel, dated as of the
Effective Date and reasonably acceptable to Dealer in form and substance, with
respect to the matters set forth in Section 3(a) of the Agreement.

8. Other Provisions:

(a) Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If, subject to Section 8(m) below, Issuer shall owe Dealer
any amount pursuant to Sections 12.2, 12.3, 12.6, 12.7 or 12.9 of the Equity
Definitions (except in the event of an Insolvency, a Nationalization, a Tender
Offer or a Merger Event, in each case, in which the consideration or proceeds to
be paid to holders of Shares consists solely of cash) or pursuant to
Section 6(d)(ii) of the Agreement (except in the event of an Event of Default in
which Issuer is the Defaulting Party or a Termination Event in which Issuer is
the Affected Party, that resulted from an event or events within Issuer’s
control) (a “Payment Obligation”), Issuer shall have the right, in its sole
discretion, to satisfy any such Payment Obligation by the Share Termination
Alternative (as defined below) by giving irrevocable telephonic notice to
Dealer, confirmed in writing within one Scheduled Trading Day, between the hours
of 9:00 A.M. and 4:00 P.M. New York City time on the Merger Date, Tender Offer
Date, Announcement Date, Early Termination Date or other date the Transaction is
cancelled or terminated, as applicable (“Notice of Share Termination”), provided
that if Issuer does not elect to satisfy its Payment Obligation by the Share
Termination Alternative, Dealer shall have the right, in its sole discretion, to
require Issuer to satisfy its Payment Obligation by the Share Termination
Alternative, notwithstanding Issuer’s failure to elect or election to the
contrary. Upon such Notice of Share Termination, the following provisions shall
apply on the Scheduled Trading Day immediately following the Merger Date, the
Tender Offer Date, Announcement Date, Early Termination Date or other date the
Transaction is cancelled or terminated, as applicable:

     
Share Termination Alternative:
Share Termination Delivery
Property:
Share Termination Unit Price:
Share Termination Delivery Unit:
Failure to Deliver:
Other applicable provisions:
  Applicable and means that Issuer shall
deliver to Dealer the Share Termination
Delivery Property on the date on which the
Payment Obligation would otherwise be due
pursuant to Section 12.7 or 12.9 of the
Equity Definitions or Section 6(d)(ii) of
the Agreement, as applicable (the “Share
Termination Payment Date”), in satisfaction
of the Payment Obligation.

A number of Share Termination Delivery
Units, as calculated by the Calculation
Agent, equal to the Payment Obligation
divided by the Share Termination Unit Price.
The Calculation Agent shall adjust the
Share Termination Delivery Property by
replacing any fractional portion of a
security therein with an amount of cash
equal to the value of such fractional
security based on the values used to
calculate the Share Termination Unit Price.
The value of property contained in one Share
Termination Delivery Unit on the date such
Share Termination Delivery Units are to be
delivered as Share Termination Delivery
Property, as determined by the Calculation
Agent in its discretion by commercially
reasonable means and notified by the
Calculation Agent to Issuer at the time of
notification of the Payment Obligation.
In the case of a Termination Event, Event of
Default, Delisting or Additional Disruption
Event, one Share or, in the case of an
Insolvency, Nationalization, Merger Event or
Tender Offer, a unit consisting of the
number or amount of each type of property
received by a holder of one Share (without
consideration of any requirement to pay cash
or other consideration in lieu of fractional
amounts of any securities) in such
Insolvency, Nationalization, Merger Event or
Tender Offer. If such Insolvency,
Nationalization, Merger Event or Tender
Offer involves a choice of consideration to
be received by holders, such holder shall be
deemed to have elected to receive the
maximum possible amount of cash.
Applicable.
If Share Termination Alternative is
applicable, the provisions of Sections 9.8,
9.9, 9.10, 9.11 (except that the
Representation and Agreement contained in
Section 9.11 of the Equity Definitions shall
be modified by excluding any representations
therein relating to restrictions,
obligations, limitations or requirements
under applicable securities laws as a result
of the fact that Seller is the Issuer of the
Shares) and 9.12 of the Equity Definitions
will be applicable as if “Physical
Settlement” applied to the Transaction,
except that all references to “Shares” shall
be read as references to “Share Termination
Delivery Units”.

(b) Registration/Private Placement Procedures. (i) If, in the reasonable
judgment of Dealer, for any reason, any Shares or any securities of Issuer or
its affiliates comprising any Share Termination Delivery Units deliverable to
Dealer hereunder (any such Shares or securities, “Delivered Securities”) would
not be immediately freely transferable by Dealer under Rule 144 under the
Securities Act, then the provisions set forth in this Section 8(b) shall apply.
At the election of Issuer by notice to Dealer within one Scheduled Trading Day
after the relevant delivery obligation arises, but in any event at least one
Scheduled Trading Day prior to the date on which such delivery obligation is
due, either (A) all Delivered Securities delivered by Issuer to Dealer shall be,
at the time of such delivery, covered by an effective registration statement of
Issuer for immediate resale by Dealer (such registration statement and the
corresponding prospectus (the “Prospectus”) (including, without limitation, any
sections describing the plan of distribution) in form and content commercially
reasonably satisfactory to Dealer) or (B) Issuer shall deliver additional
Delivered Securities so that the value of such Delivered Securities, as
determined by the Calculation Agent to reflect an appropriate liquidity
discount, equals the value of the number of Delivered Securities that would
otherwise be deliverable if such Delivered Securities were freely tradeable
(without prospectus delivery) upon receipt by Dealer (such value, the “Freely
Tradeable Value”); provided that Issuer may not make the election described in
this clause (B) if, on the date of its election, it has taken, or caused to be
taken, any action that would make unavailable either the exemption pursuant to
Section 4(2) of the Securities Act for the delivery by Issuer to Dealer (or any
affiliate designated by Dealer) of the Delivered Securities or the exemption
pursuant to Section 4(1) or Section 4(3) of the Securities Act for resales of
the Delivered Securities by Dealer (or any such affiliate of Dealer). (For the
avoidance of doubt, as used in this paragraph (b) only, the term “Issuer” shall
mean the issuer of the relevant securities, as the context shall require.)

(ii) If Issuer makes the election described in clause (b)(i)(A) above:

(A) Dealer (or an Affiliate of Dealer designated by Dealer) shall be afforded a
reasonable opportunity to conduct a due diligence investigation with respect to
Issuer that is customary in scope for underwritten offerings of equity
securities and that yields results that are commercially reasonably satisfactory
to Dealer or such Affiliate, as the case may be, in its discretion; and

(B) Dealer (or an Affiliate of Dealer designated by Dealer) and Issuer shall
enter into an agreement (a “Registration Agreement”) on commercially reasonable
terms in connection with the public resale of such Delivered Securities by
Dealer or such Affiliate substantially similar to underwriting agreements
customary for underwritten offerings of equity securities, in form and substance
commercially reasonably satisfactory to Dealer or such Affiliate and Issuer,
which Registration Agreement shall include, without limitation, provisions
substantially similar to those contained in such underwriting agreements
relating to the indemnification of, and contribution in connection with the
liability of, Dealer and its Affiliates and Issuer, shall provide for the
payment by Issuer of reasonable expenses in connection with such resale,
including all registration costs and reasonable fees and expenses of counsel for
Dealer, and shall provide for the delivery of accountants’ “comfort letters” to
Dealer or such Affiliate with respect to the financial statements and certain
financial information contained in or incorporated by reference into the
Prospectus.

(iii) If Issuer makes the election described in clause (b)(i)(B) above:

(A) Dealer (or an Affiliate of Dealer designated by Dealer) and any potential
institutional purchaser of any such Delivered Securities from Dealer or such
Affiliate identified by Dealer shall be afforded a commercially reasonable
opportunity to conduct a due diligence investigation in compliance with
applicable law with respect to Issuer customary in scope for private placements
of equity securities (including, without limitation, the right to have made
available to them for inspection all financial and other records, pertinent
corporate documents and other information reasonably requested by them);

(B) Dealer (or an Affiliate of Dealer designated by Dealer) and Issuer shall
enter into an agreement (a “Private Placement Agreement”) on commercially
reasonable terms in connection with the private placement of such Delivered
Securities by Issuer to Dealer or such Affiliate and the private resale of such
shares by Dealer or such Affiliate, substantially similar to private placement
purchase agreements customary for private placements of equity securities, in
form and substance commercially reasonably satisfactory to Dealer and Issuer,
which Private Placement Agreement shall include, without limitation, provisions
substantially similar to those contained in such private placement purchase
agreements relating to the indemnification of, and contribution in connection
with the liability of, Dealer and its Affiliates and Issuer, shall provide for
the payment by Issuer of reasonable expenses in connection with such resale,
including reasonable fees and expenses of counsel for Dealer, shall contain
representations, warranties and agreements of Issuer reasonably necessary or
advisable to establish and maintain the availability of an exemption from the
registration requirements of the Securities Act for such resales, and shall use
best efforts to provide for the delivery of accountants’ “comfort letters” to
Dealer or such Affiliate with respect to the financial statements and certain
financial information contained in or incorporated by reference into the
offering memorandum prepared for the resale of such Shares;

(C) Issuer agrees that any Delivered Securities so delivered to Dealer, (i) may
be transferred by and among Dealer and its Affiliates, and Issuer shall effect
such transfer without any further action by Dealer and (ii) after the minimum
“holding period” within the meaning of Rule 144(d) under the Securities Act has
elapsed with respect to such Delivered Securities, Issuer shall promptly remove,
or cause the transfer agent for such Shares or securities to remove, any legends
referring to any such restrictions or requirements from such Delivered
Securities upon delivery by Dealer (or such Affiliate of Dealer) to Issuer or
such transfer agent of any seller’s and broker’s representation letters
customarily delivered by Dealer in connection with resales of restricted
securities pursuant to Rule 144 under the Securities Act, without any further
requirement for the delivery of any certificate, consent, agreement, opinion of
counsel, notice or any other document, any transfer tax stamps or payment of any
other amount or any other action by Dealer (or such affiliate of Dealer); and

(D) Issuer shall not take, or cause to be taken, any action that would make
unavailable either the exemption pursuant to Section 4(2) of the Securities Act
for the sale by Issuer to Dealer (or any affiliate designated by Dealer) of the
Shares or Share Termination Delivery Units, as the case may be, or the exemption
pursuant to Section 4(1) or Section 4(3) of the Securities Act for resales of
the Shares or Share Termination Delivery Units, as the case may be, by Dealer
(or any such affiliate of Dealer).

(c) Make-whole. If Issuer makes the election described in clause (b)(i)(B) of
paragraph (b) of this Section 8, then Dealer or its affiliate may sell such
Shares or Share Termination Delivery Units, as the case may be, during a period
(the “Resale Period”) commencing on the Exchange Business Day following delivery
of such Shares or Share Termination Delivery Units, as the case may be (which
sale shall be conducted in a commercially reasonable manner), and ending on the
Exchange Business Day on which Dealer completes the sale of all such Shares or
Share Termination Delivery Units, as the case may be, or a sufficient number of
Shares or Share Termination Delivery Units, as the case may be, so that the
realized net proceeds of such sales exceed the Freely Tradeable Value (such
amount of the Freely Tradeable Value, the “Required Proceeds”). If any of such
delivered Shares or Share Termination Delivery Units remain after such realized
net proceeds exceed the Required Proceeds, Dealer shall return such remaining
Shares or Share Termination Delivery Units to Issuer. If the Required Proceeds
exceed the realized net proceeds from such resale, Issuer shall transfer to
Dealer by the open of the regular trading session on the Exchange on the
Exchange Business Day immediately following the last day of the Resale Period
the amount of such excess (the “Additional Amount”) in cash or in a number of
additional Shares or Share Termination Delivery Units, as the case may be
(“Make-whole Shares”), in an amount that, based on the market value of such
Make-whole Shares, as determined by the Calculation Agent, on the last day of
the Resale Period, has a dollar value equal to the Additional Amount. The Resale
Period shall continue to enable the sale of the Make-whole Shares in the manner
contemplated by this Section 8(c). This provision shall be applied successively
until the Additional Amount is equal to zero, subject to Section 8(e).

(d) Beneficial Ownership. Notwithstanding anything to the contrary in the
Agreement or this Confirmation, in no event shall Dealer be entitled to receive,
or shall be deemed to receive, any Shares in connection with this Transaction
if, immediately upon giving effect to such receipt of such Shares (i) Dealer’s
Beneficial Ownership would be equal to or greater than 8.0% of the outstanding
Shares or (ii) Dealer or any “affiliate” or “associate” of Dealer, would be an
“interested stockholder” of Issuer, as all such terms are defined in Section 203
of the Delaware General Corporation Law (each of clause (i) and (ii) above, an
“Ownership Limitation”). If any delivery owed to Dealer hereunder is not made,
in whole or in part, as a result of an Ownership Limitation, Dealer’s right to
receive such delivery shall not be extinguished and Issuer shall make such
delivery as promptly as practicable after, but in no event later than one
Exchange Business Day after, Dealer gives notice to Issuer that such delivery
would not result in any of such Ownership Limitations being breached. “Dealer’s
Beneficial Ownership” means the “beneficial ownership” (within the meaning of
Section 13 of the Exchange Act and the rules promulgated thereunder
(collectively, “Section 13”) of Shares by Dealer, together with any affiliate or
other person subject to aggregation with Dealer under Section 13, or by any
“group” (within the meaning of Section 13) of which Dealer is or may be deemed
to be a part. Notwithstanding anything in the Agreement or this Confirmation to
the contrary, Dealer (or the affiliate designated by Dealer pursuant to Section
8(l) below) shall not become the record or beneficial owner, or otherwise have
any rights as a holder, of any Shares that Dealer (or such affiliate) is not
entitled to receive at any time pursuant to this Section 8(d), until such time
as such Shares are delivered pursuant to this Section 8(d).

(e) Limitations on Settlement by Issuer. Notwithstanding anything herein or in
the Agreement to the contrary, in no event shall Issuer be required to deliver
Shares in connection with the Transaction in excess of 9,687,674 Shares (the
“Capped Number”). Issuer represents and warrants (which shall be deemed to be
repeated on each day that the Transaction is outstanding) that the Capped Number
is equal to or less than the number of authorized but unissued Shares of the
Issuer that are not reserved for future issuance in connection with transactions
in the Shares (other than the Transaction) on the date of the determination of
the Capped Number (such Shares, the “Available Shares”). In the event Issuer
shall not have delivered the full number of Shares otherwise deliverable as a
result of this Section 8(e) (the resulting deficit, the “Deficit Shares”),
Issuer shall be continually obligated to deliver, from time to time until the
full number of Deficit Shares have been delivered pursuant to this paragraph,
Shares when, and to the extent, that (i) Shares are repurchased, acquired or
otherwise received by Issuer or any of its subsidiaries after the Trade Date
(whether or not in exchange for cash, fair value or any other consideration),
(ii) authorized and unissued Shares reserved for issuance in respect of other
transactions prior to such date which prior to the relevant date become no
longer so reserved or (iii) Issuer additionally authorizes any unissued Shares
that are not reserved for other transactions. Issuer shall immediately notify
Dealer of the occurrence of any of the foregoing events (including the number of
Shares subject to clause (i), (ii) or (iii) and the corresponding number of
Shares to be delivered) and promptly deliver such Shares thereafter.

(f) Right to Extend. Dealer may postpone any Exercise Date or any other date of
valuation or delivery with respect to some or all of the relevant Warrants (in
which event the Calculation Agent shall make appropriate adjustments to the
Number of Shares to be Delivered with respect to one or more Components), if
Dealer determines, in its reasonable discretion, that such extension is
reasonably necessary or appropriate to preserve Dealer’s hedging or hedge unwind
activity hereunder in light of existing liquidity conditions or to enable Dealer
to effect purchases of Shares in connection with its hedging, hedge unwind or
settlement activity hereunder in a manner that would, if Dealer were Issuer or
an affiliated purchaser of Issuer, be in compliance with applicable legal,
regulatory or self-regulatory requirements, or with related policies and
procedures applicable to Dealer.

(g) Equity Rights. Dealer acknowledges and agrees that this Confirmation is not
intended to convey to it rights with respect to the Transaction that are senior
to the claims of common stockholders in the event of Issuer’s bankruptcy. For
the avoidance of doubt, the parties agree that the preceding sentence shall not
apply at any time other than during Issuer’s bankruptcy to any claim arising as
a result of a breach by Issuer of any of its obligations under this Confirmation
or the Agreement. For the avoidance of doubt, the parties acknowledge that this
Confirmation is not secured by any collateral that would otherwise secure the
obligations of Issuer herein under or pursuant to any other agreement.

(h) Amendments to Equity Definitions and the Agreement. The following amendments
shall be made to the Equity Definitions and to the Agreement:

(i) The first sentence of Section 11.2(c) of the Equity Definitions, prior to
clause (A) thereof, is hereby amended to read as follows: ‘(c) If “Calculation
Agent Adjustment” is specified as the Method of Adjustment in the related
Confirmation of a Share Option Transaction, then following the announcement or
occurrence of any Potential Adjustment Event, the Calculation Agent will
determine whether such Potential Adjustment Event has a material effect on the
theoretical value of the relevant Shares or options on the Shares and, if so,
will (i) make appropriate adjustment(s), if any, to any one or more of:’ and,
the portion of such sentence immediately preceding clause (ii) thereof is hereby
amended by deleting the words “diluting or concentrative” and the words
“(provided that no adjustments will be made to account solely for changes in
volatility, expected dividends, stock loan rate or liquidity relative to the
relevant Shares)” and replacing such latter phrase with the words “(and, for the
avoidance of doubt, adjustments may be made to account solely for changes in
volatility, expected dividends, stock loan rate or liquidity relative to the
relevant Shares)”;

(ii) Section 11.2(a) and 11.2(e)(vii) of the Equity Definitions is hereby
amended by deleting the words “diluting or concentrative” and replacing them
with “material” and adding the phrase “or Warrants” at the end of the sentence;

(iii) Section 12.6(a)(ii) of the Equity Definitions is hereby amended by
(1) deleting from the fourth line thereof the word “or” after the word
“official” and inserting a comma therefor, and (2) deleting the semi-colon at
the end of subsection (B) thereof and inserting the following words therefor “or
(C) at Dealer’s option, the occurrence of any of the events specified in
Section 5(a)(vii) (1) through (9) of the ISDA 2002 Master Agreement with respect
to that Issuer;”

(iv) Section 12.9(b)(iv) of the Equity Definitions is hereby amended by:

(x) deleting (1) subsection (A) in its entirety, (2) the phrase “or (B)”
following subsection (A) and (3) the phrase “in each case” after subsection (B);
and

(y) deleting the phrase “neither the Non-Hedging Party nor the Lending Party
lends Shares in the amount of the Hedging Shares or” in the penultimate
sentence;

(v) Section 12.9(b)(v) of the Equity Definitions is hereby amended by:

(x) adding the word “or” immediately before subsection “(B)” and deleting the
comma at the end of subsection (A); and

(y) (1) prior to the period at the end of subsection (C), adding the phrase “,
subject to the Non-Hedging Party having entered into such documentation
containing representations, warranties and agreements relating to securities law
and other issues as requested by the Hedging Party that the Hedging Party has
determined, in its reasonable discretion, to be reasonably necessary or
appropriate to allow the Hedging Party to preserve its hedging or hedge unwind
activities in connection with the Transaction in a manner compliant with
applicable legal, regulatory or self-regulatory requirements, or with related
policies and procedures applicable to the Hedging Party and (2) deleting clause
(X) in the final sentence.

(i) Repurchase Notices. Issuer shall, on any day on which Issuer effects any
repurchase of Shares, promptly give Dealer a written notice of such repurchase
(a “Repurchase Notice”) on such day if, following such repurchase, the Notice
Percentage as determined on such day is (A) greater than 6.0% and (B) greater by
0.5% than the Notice Percentage included in the immediately preceding Repurchase
Notice (or, in the case of the first such Repurchase Notice, greater than the
Notice Percentage as of the date hereof). The “Notice Percentage” as of any day
is the fraction, expressed as a percentage, the numerator of which is the Number
of Shares and the denominator of which is the number of Shares outstanding on
such day. In the event that Issuer fails to provide Dealer with a Repurchase
Notice on the day and in the manner specified in this Section 8(i) then Issuer
agrees to indemnify and hold harmless Issuer, its affiliates and their
respective directors, officers, employees, agents and controlling persons
(Dealer and each such person being an “Indemnified Party”) from and against any
and all losses, claims, damages and liabilities (or actions in respect thereof),
joint or several, to which such Indemnified Party may become subject under
applicable securities laws, including without limitation, Section 16 of the
Exchange Act, relating to or arising out of such failure. If for any reason the
foregoing indemnification is unavailable to any Indemnified Party or
insufficient to hold harmless any Indemnified Party, then Issuer shall
contribute, to the maximum extent permitted by law, to the amount paid or
payable by the Indemnified Party as a result of such loss, claim, damage or
liability. In addition, Issuer will reimburse any Indemnified Party for all
reasonable expenses (including reasonable counsel fees and expenses) as they are
incurred (after notice to Issuer) in connection with the investigation of,
preparation for or defense or settlement of any pending or threatened claim or
any action, suit or proceeding arising therefrom, whether or not such
Indemnified Party is a party thereto and whether or not such claim, action, suit
or proceeding is initiated or brought by or on behalf of Issuer. This indemnity
shall survive the completion of the Transaction contemplated by this
Confirmation and any assignment and delegation of the Transaction made pursuant
to this Confirmation or the Agreement shall inure to the benefit of any
permitted assignee of Dealer.

(j) Transfer and Assignment. Either party may transfer any of its rights or
obligations under the Transaction pursuant to Section 7 of the Agreement. In
addition, Dealer may transfer or assign its rights and obligations hereunder and
under the Agreement, in whole or in part, at any time to any person or entity
with the prior consent of Issuer, which consent shall not be unreasonably
withheld or delayed. If (i) at any time an Excess Ownership Position exists, or
a Hedging Disruption has occurred and is continuing, and if Dealer, in its
discretion, is unable (including, without limitation, by virtue of the absence
of an Issuer consent) to effect a transfer or assignment to a third party after
using its commercially reasonable efforts on pricing terms reasonably acceptable
to Dealer and within a time period reasonably acceptable to Dealer such that an
Excess Ownership Position or a Hedging Disruption, as the case may be, no longer
exists or (ii) in cases other than an Excess Ownership Position or Hedging
Disruption, (A) Issuer does not promptly (but in no event later than two
Scheduled Trading Days following the date of the Dealer’s initial request for
consent to a proposed transfer or assignment (the “Initial Request Date”))
notify Dealer as to whether or not it is providing its consent to such proposed
transfer or assignment or (B) (1) Issuer does not promptly (but in no event
later than two Scheduled Trading Days following the Initial Request Date)
provide its consent to a proposed transfer or assignment by Dealer for any
reason whatsoever, (2) Dealer has used good faith efforts to identify, on or
prior to the third Scheduled Trading Day following the Initial Request Date, an
alternative transferee or assignee on pricing and other terms reasonably
acceptable to Dealer and (3) either Dealer does not, after using good faith
efforts, timely identify such an alternative transferee or Issuer does not
promptly (but in no event later than four Scheduled Trading Days following the
Initial Request Date) provide its consent to a proposed transfer or assignment
by Dealer to any identified alternative transferee or assignee for any reason
whatsoever, then Dealer may designate any Scheduled Trading Day as an Early
Termination Date with respect to a portion (the “Terminated Portion”) of the
Transaction, (x) such that such Excess Ownership Position or Hedging Disruption,
as the case may be, no longer exists or (y) that the Dealer proposed to transfer
or assign. In the event that Dealer so designates an Early Termination Date with
respect to a portion of the Transaction, a payment or delivery shall be made
pursuant to Section 6 of the Agreement and Section 8(a) of this Confirmation as
if (i) an Early Termination Date had been designated in respect of a Transaction
having terms identical to the Terminated Portion of the Transaction, (ii) Issuer
shall be the sole Affected Party with respect to such partial termination,
(iii) such portion of the Transaction shall be the only Terminated Transaction
and (iv) the reference to “two Local Business Days” in Section 6(d)(ii) of the
Agreement were replaced with “five Local Business Days”. “Excess Ownership
Position” means any of the following: (i) the Equity Percentage exceeds 8.0%,
(ii) the Warrant Equity Percentage exceeds 14.5% or (iii) Dealer or any
“affiliate” or “associate” of Dealer would own in excess of 13% of the
outstanding Shares for purposes of Section 203 of the Delaware General
Corporation Law. The “Equity Percentage” as of any day is the fraction,
expressed as a percentage, (A) the numerator of which is the number of Shares
that Dealer and any of its affiliates or any other person subject to aggregation
with Dealer, for purposes of the “beneficial ownership” test under Section 13 of
the Exchange Act, or of any “group” (within the meaning of Section 13) of which
Dealer is or may be deemed to be a part, beneficially owns (within the meaning
of Section 13 of the Exchange Act) on such day and (B) the denominator of which
is the number of Shares outstanding on such day. The “Warrant Equity Percentage”
as of any day is the fraction, expressed as a percentage, of (A) the product of
(x) the Number of Warrants and (y) the Warrant Entitlement divided by (B) the
number of Shares outstanding on such day.

(k) Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Issuer and each of its employees, representatives,
or other agents may disclose to any and all persons, without limitation of any
kind, the tax treatment and tax structure of the Transaction and all materials
of any kind (including opinions or other tax analyses) that are provided to
Issuer relating to such tax treatment and tax structure.

(l) Designation by Dealer. Notwithstanding any other provision in this
Confirmation to the contrary requiring or allowing Dealer to purchase, sell,
receive or deliver any Shares or other securities to or from Issuer, Dealer may
designate any of its affiliates to purchase, sell, receive or deliver such
shares or other securities and otherwise to perform Dealer obligations in
respect of the Transaction and any such designee may assume such obligations.
Dealer shall be discharged of its obligations to Issuer to the extent of any
such performance.

(m) Additional Termination Events. The occurrence of any of the following shall
constitute an Additional Termination Event with respect to which the Transaction
shall be the sole Affected Transaction and Issuer shall be the sole Affected
Party; provided that with respect to any Additional Termination Event, Dealer
may choose to treat part of the Transaction as the sole Affected Transaction,
and, upon the termination of the Affected Transaction, a Transaction with terms
identical to those set forth herein except with a Number of Warrants equal to
the unaffected number of Warrants shall be treated for all purposes as the
Transaction, which shall remain in full force and effect:

(i) Dealer reasonably determines that it is advisable to terminate a portion of
the Transaction so that Dealer’s related hedging activities will comply with
applicable securities laws, rules or regulations;

(ii) any Person (as defined below) or “group” (within the meaning of Section
13(d) of the Exchange Act), other than Issuer or its subsidiaries, files a
Schedule TO or any schedule, form or report under the Exchange Act disclosing
that such person or group has become the direct or indirect “beneficial owner,”
as defined in Rule 13d-3 under the Exchange Act, of more than 50% of the voting
power of all shares of Issuer’s capital stock entitled to vote generally in
elections of directors;

(iii) consummation of any binding share exchange, consolidation or merger of
Issuer pursuant to which the Shares will be converted into cash, securities or
other property or any sale, lease or other transfer in one transaction or a
series of transactions of all or substantially all of the consolidated assets of
Issuer and its subsidiaries, taken as a whole, to any Person other than one of
Issuer’s subsidiaries, other than any transaction pursuant to which holders of
the Issuer’s capital stock immediately prior to the transaction have the
entitlement to exercise, directly or indirectly, 50% or more of the total voting
power of all shares of capital stock entitled to vote generally in elections of
directors of the continuing or surviving or successor person immediately after
giving effect to such issuance;

(iv) continuing directors cease to constitute at least a majority of the
Issuer’s board of directors;

(v) Issuer’s stockholders approve any plan or proposal for liquidation or
dissolution of Issuer; or

(vi) the Shares cease to be listed on a U.S. national or regional securities
exchange.

Notwithstanding the foregoing, a transaction or transactions set forth in clause
(ii) or (iii) above will not constitute an Additional Termination Event if at
least 90% of the consideration paid for the Shares (excluding cash payments for
fractional shares) in such transaction or transactions otherwise constituting an
Additional Termination Event consists of shares of common stock traded on any of
the New York Stock Exchange, the American Stock Exchange, the NASDAQ Global
Select Market or the NASDAQ Global Market (or any of their respective
successors) (or will be so traded or quoted immediately following the completion
of such transaction or transactions).

“Person” includes any syndicate or group that would be deemed to be a “person”
under Section 13(d)(3) of the Exchange Act.

“Continuing Director” means a director who either was a member of Issuer’s board
of directors on the Trade Date or who becomes a member of the board of directors
subsequent to that date and whose election, appointment or nomination for
election by Issuer’s stockholders is duly approved by a majority of the
continuing directors on Issuer’s board of directors at the time of such
approval, either by a specific vote or by approval of the proxy statement issued
by Issuer on behalf of the entire board of directors in which such individual is
named as nominee for director.

(n) Netting and Set-off. Notwithstanding any provision of the Agreement
(including without limitation Section 6(f) thereof) and this Confirmation
(including without limitation this Section 8(n)) or any other agreement between
the parties to the contrary, (A) neither party shall net or set off its
obligations under the Transaction, if any, against its rights against the other
party under any other transaction or instrument, provided that either party may
net and set off any rights of Dealer against Issuer arising under the
Transaction only against obligations of Dealer to Issuer arising under any
transaction or instrument if such transaction or instrument does not convey
rights to Dealer senior to the claims of common stockholders in the event of
Issuer’s bankruptcy and (B) in the event of the bankruptcy or liquidation of
Issuer, neither party shall have the right to set off any obligation that it may
have to the other party under the Transaction against any obligation such other
party may have to it under the Agreement, this Confirmation or any other
agreement between the parties hereto, by operation of law or otherwise. The
relevant party will give notice to the other party of any netting or set off
effected under this provision.

(o) Effectiveness. If, prior to the Effective Date, Dealer reasonably determines
that it is advisable to cancel the Transaction because of concerns that Dealer’s
related hedging activities could be viewed as not complying with applicable
securities laws, rules or regulations, the Transaction shall be cancelled and
shall not become effective, and neither party shall have any obligation to the
other party in respect of the Transaction.

(p) Miscellaneous.

(A) Issuer and, on behalf of Dealer, Agent, each is aware of and agrees to be
bound by the rules of the Financial Industry Regulatory Authority (“FINRA”)
applicable to option trading and is aware of and agrees not to violate, either
alone or in concert with others, the position or exercise limits established by
the FINRA. Notwithstanding the foregoing, nothing herein shall constitute a
submission to the jurisdiction of the FINRA, including its arbitration
provisions, by Issuer or Dealer.

(B) The time of dealing will be confirmed by Dealer upon written request. The
Agent will furnish to Issuer upon written request a statement as to the source
and amount of any remuneration received or to be received by the Agent in
connection with the Transaction. Dealer is regulated by the Financial Services
Authority.

(C) Dealer is acting for its own account in respect of this Transaction and has
instructed the Agent to act as its agent pursuant to instructions of Dealer.

(D) Each of the parties hereto understands and acknowledges that the Transaction
has not and will not be registered under the Securities Act.

(q) Waiver of Trial by Jury. EACH OF ISSUER AND BUYER HEREBY IRREVOCABLY WAIVES
(ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ON BEHALF OF
ITS STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THE TRANSACTION OR THE ACTIONS OF BUYER OR ITS AFFILIATES IN THE
NEGOTIATION, PERFORMANCE OR ENFORCEMENT HEREOF.

(r) Governing Law. THIS CONFIRMATION SHALL BE GOVERNED BY THE LAWS OF THE STATE
OF NEW YORK.

1

Please confirm that the foregoing correctly sets forth the terms and conditions
of our agreement with respect to the Transaction by executing this Confirmation
and returning it to us by facsimile marked for the attention of Equity
Derivatives Incoming Team, OTC Transaction Management, on +44 (020) 7516 8226.
If you have any queries regarding the content of the Confirmation, please do not
hesitate to contact us on +44 (020) 7773 0034 or via e-mail address:
EquityDerivsIncoming@barcap.com. Your failure to respond to this Confirmation
shall not affect the validity or enforceability of this Transaction against you.

Yours sincerely,

For and on behalf of:

BARCLAYS CAPITAL INC.,

as Agent for BARCLAYS BANK PLC



      By:

Name:

Authorised Signatory

Confirmed as of the
date first above written:

ALASKA COMMUNICATIONS SYSTEMS GROUP, INC.

By: /s/ David Wilson
Name: David Wilson
Title: Senior Vice President and
Chief Financial Officer


2

ANNEX A

For each Component of the Transaction, the Number of Warrants and Expiration
Date is set forth below.

              Component Number   Number of Warrants   Expiration Date
1.
    40,366     May 30, 2013
2.
    40,366     May 31, 2013
3.
    40,366     June 3, 2013
4.
    40,366     June 4, 2013
5.
    40,366     June 5, 2013
6.
    40,366     June 6, 2013
7.
    40,366     June 7, 2013
8.
    40,366     June 10, 2013
9.
    40,366     June 11, 2013
10.
    40,366     June 12, 2013
11.
    40,366     June 13, 2013
12.
    40,366     June 14, 2013
13.
    40,366     June 17, 2013
14.
    40,366     June 18, 2013
15.
    40,366     June 19, 2013
16.
    40,366     June 20, 2013
17.
    40,366     June 21, 2013
18.
    40,366     June 24, 2013
19.
    40,366     June 25, 2013
20.
    40,366     June 26, 2013
21.
    40,366     June 27, 2013
22.
    40,366     June 28, 2013
23.
    40,366     July 1, 2013
24.
    40,366     July 2, 2013
25.
    40,366     July 3, 2013
26.
    40,366     July 5, 2013
27.
    40,366     July 8, 2013
28.
    40,366     July 9, 2013
29.
    40,366     July 10, 2013
30.
    40,366     July 11, 2013
31.
    40,366     July 12, 2013
32.
    40,366     July 15, 2013
33.
    40,366     July 16, 2013
34.
    40,366     July 17, 2013
35.
    40,366     July 18, 2013
36.
    40,366     July 19, 2013
37.
    40,366     July 22, 2013
38.
    40,366     July 23, 2013
39.
    40,366     July 24, 2013
40.
    40,366     July 25, 2013
41.
    40,366     July 26, 2013
42.
    40,366     July 29, 2013
43.
    40,366     July 30, 2013
44.
    40,366     July 31, 2013
45.
    40,366     August 1, 2013
46.
    40,366     August 2, 2013
47.
    40,366     August 5, 2013
48.
    40,366     August 6, 2013
49.
    40,366     August 7, 2013
50.
    40,366     August 8, 2013
51.
    40,366     August 9, 2013
52.
    40,366     August 12, 2013
53.
    40,366     August 13, 2013
54.
    40,366     August 14, 2013
55.
    40,366     August 15, 2013
56.
    40,366     August 16, 2013
57.
    40,366     August 19, 2013
58.
    40,366     August 20, 2013
59.
    40,366     August 21, 2013
60.
    40,366     August 22, 2013
61.
    40,366     August 23, 2013
62.
    40,366     August 26, 2013
63.
    40,366     August 27, 2013
64.
    40,366     August 28, 2013
65.
    40,366     August 29, 2013
66.
    40,366     August 30, 2013
67.
    40,366     September 3, 2013
68.
    40,366     September 4, 2013
69.
    40,366     September 5, 2013
70.
    40,366     September 6, 2013
71.
    40,366     September 9, 2013
72.
    40,366     September 10, 2013
73.
    40,366     September 11, 2013
74.
    40,366     September 12, 2013
75.
    40,366     September 13, 2013
76.
    40,366     September 16, 2013
77.
    40,366     September 17, 2013
78.
    40,366     September 18, 2013
79.
    40,366     September 19, 2013
80.
    40,366     September 20, 2013
81.
    40,366     September 23, 2013
82.
    40,366     September 24, 2013
83.
    40,366     September 25, 2013
84.
    40,366     September 26, 2013
85.
    40,366     September 27, 2013
86.
    40,366     September 30, 2013
87.
    40,366     October 1, 2013
88.
    40,366     October 2, 2013
89.
    40,366     October 3, 2013
90.
    40,366     October 4, 2013
91.
    40,366     October 7, 2013
92.
    40,366     October 8, 2013
93.
    40,366     October 9, 2013
94.
    40,366     October 10, 2013
95.
    40,366     October 11, 2013
96.
    40,366     October 14, 2013
97.
    40,366     October 15, 2013
98.
    40,366     October 16, 2013
99.
    40,366     October 17, 2013
100.
    40,366     October 18, 2013
101.
    40,366     October 21, 2013
102.
    40,366     October 22, 2013
103.
    40,366     October 23, 2013
104.
    40,366     October 24, 2013
105.
    40,366     October 25, 2013
106.
    40,366     October 28, 2013
107.
    40,366     October 29, 2013
108.
    40,366     October 30, 2013
109.
    40,366     October 31, 2013
110.
    40,366     November 1, 2013
111.
    40,366     November 4, 2013
112.
    40,366     November 5, 2013
113.
    40,366     November 6, 2013
114.
    40,366     November 7, 2013
115.
    40,366     November 8, 2013
116.
    40,366     November 11, 2013
117.
    40,366     November 12, 2013
118.
    40,366     November 13, 2013
119.
    40,366     November 14, 2013
120.
    40,283     November 15, 2013

3

ANNEX B



    The Strike Price, Premium and Final Disruption Date for the Transaction are
set forth below.

     
Strike Price:
  USD16.422
Premium:
  USD4,926,250.00 Final Disruption Date:November 27, 2013.

To:
From:
  April 4, 2008
Alaska Communications Systems Group, Inc.
600 Telephone Ave.
Anchorage, Alaska 99503
Attn:David Wilson
Telephone:907-297-3000
Facsimile:907-297-3052
Bank of America, N.A.
c/o Banc of America Securities LLC
9 West 57th Street
New York, NY 10019
Attn: John Servidio
Telephone:212-847-6527
Facsimile:212-230-8610
Re:
  Issuer Warrant Transaction
(Transaction Reference Number: NY-34146)

Ladies and Gentlemen:

The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the above-referenced transaction entered into on the
Trade Date specified below, as amended on April 4, 2008 (the “Transaction”),
between Bank of America, N.A. (“Dealer”) and Alaska Communications Systems
Group, Inc. (“Issuer”). This communication constitutes a “Confirmation” as
referred to in the ISDA Master Agreement specified below.

5. This Confirmation is subject to, and incorporates, the definitions and
provisions of the 2006 ISDA Definitions (the “2006 Definitions”) and the
definitions and provisions of the 2002 ISDA Equity Derivatives Definitions (the
“Equity Definitions”, and together with the 2006 Definitions, the
“Definitions”), in each case as published by the International Swaps and
Derivatives Association, Inc. (“ISDA”). In the event of any inconsistency
between the 2006 Definitions and the Equity Definitions, the Equity Definitions
will govern. For purposes of the Equity Definitions, each reference herein to a
Warrant shall be deemed to be a reference to a Call Option or an Option, as
context requires.

This Confirmation evidences a complete and binding agreement between Dealer and
Issuer as to the terms of the Transaction to which this Confirmation relates.
This Confirmation shall supplement, form a part of, and be subject to, an
agreement in the form of the ISDA 2002 Master Agreement (the “Agreement”), as if
Dealer and Issuer had executed an agreement in such form (without any Schedule
but with the elections set forth in this Confirmation) on the Trade Date. For
the avoidance of doubt, the Transaction shall be the only transaction under the
Agreement.

All provisions contained in, or incorporated by reference to, the Agreement will
govern this Confirmation except as expressly modified herein. In the event of
any inconsistency between this Confirmation and either the Definitions or the
Agreement, this Confirmation shall govern.

6. The Transaction is a Warrant Transaction, which shall be considered a Share
Option Transaction for purposes of the Equity Definitions. The terms of the
particular Transaction to which this Confirmation relates are as follows:

     
General Terms:
 

Trade Date:
  April 2, 2008.



      Effective Date: April 8, 2008, or such other date as agreed between the
parties, subject to Section 8(o) below.



      Components: The Transaction will be divided into individual Components,
each with the terms set forth in this Confirmation, and, in particular, with the
Number of Warrants and Expiration Date set forth in this Confirmation. The
payments and deliveries to be made upon settlement of the Transaction will be
determined separately for each Component as if each Component were a separate
Transaction under the Agreement.

     
Warrant Style:
Warrant Type:
Seller:
Buyer:
  European.
Call.
Issuer.
Dealer.



      Shares: The Common Stock of Issuer, par value USD0.01 per share (Ticker
Symbol: “ALSK”).



      Number of Warrants: For each Component, as provided in Annex A to this
Confirmation.

     
Warrant Entitlement:
Strike Price:
  One Share per Warrant.
As provided in Annex B to this Confirmation.
 
   
Premium:
  As provided in Annex B to this Confirmation.
 
   
Premium Payment Date:
  The Effective Date.



      Exchange: The NASDAQ Global Select Market of the Nasdaq Stock Market, Inc.

     
Related Exchange:
  All Exchanges.
Procedures for Exercise:
 

In respect of any Component:
 

Expiration Time:
  Valuation Time.



      Expiration Date: As provided in Annex A to this Confirmation (or, if such
date is not a Scheduled Trading Day, the next following Scheduled Trading Day
that is not already an Expiration Date for another Component); provided that if
that date is a Disrupted Day, the Expiration Date for such Component shall be
the first succeeding Scheduled Trading Day that is not a Disrupted Day and is
not or is not deemed to be an Expiration Date in respect of any other Component
of the Transaction hereunder; and provided further that if the Expiration Date
has not occurred pursuant to the preceding proviso as of the Final Disruption
Date, the Final Disruption Date shall be the Expiration Date (irrespective of
whether such date is an Expiration Date occurring on the Final Disruption Date
in respect of any other Component for the Transaction) and, notwithstanding
anything to the contrary in this Confirmation or the Equity Definitions, the
Relevant Price for the Expiration Date shall be the prevailing market value per
Share determined by the Calculation Agent in a commercially reasonable manner.
Notwithstanding the foregoing and anything to the contrary in the Equity
Definitions, if a Market Disruption Event occurs on any Expiration Date, the
Calculation Agent may determine that such Expiration Date is a Disrupted Day
only in part, in which case the Calculation Agent shall make adjustments to the
number of Warrants for the relevant Component for which such day shall be the
Expiration Date and shall designate the Scheduled Trading Day determined in the
manner described in the immediately preceding sentence as the Expiration Date
for the remaining Warrants for such Component. Section 6.6 of the Equity
Definitions shall not apply to any Valuation Date occurring on an Expiration
Date. “Final Disruption Date” has the meaning provided in Annex B to this
Confirmation.



      Market Disruption Event: Section 6.3(a) of the Equity Definitions is
hereby amended by deleting the words “during the one hour period that ends at
the relevant Valuation Time, Latest Exercise Time, Knock-in Valuation Time or
Knock-out Valuation Time, as the case may be,” in clause (ii) thereof.

Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the term “Scheduled Closing Time” in the
fourth line thereof.



      Automatic Exercise: Applicable; and means that the Number of Warrants for
each Component will be deemed to be automatically exercised at the Expiration
Time on the Expiration Date for such Component unless Dealer notifies Seller (by
telephone or in writing) prior to the Expiration Time on the Expiration Date
that it does not wish Automatic Exercise to occur, in which case Automatic
Exercise will not apply.

     
Issuer’s Telephone Number
and Telex and/or Facsimile Number
and Contact Details for purpose of
Giving Notice:
 


To be provided by Issuer.
Settlement Terms:
 

In respect of any Component:
 

Settlement Currency:
  USD.



      Net Share Settlement: On each Settlement Date, Issuer shall deliver to
Dealer a number of Shares equal to the Number of Shares to be Delivered for such
Settlement Date to the account specified by Dealer and cash in lieu of any
fractional shares valued at the Relevant Price on the Valuation Date
corresponding to such Settlement Date.



      Number of Shares to be Delivered: In respect of any Exercise Date, subject
to the last sentence of Section 9.5 of the Equity Definitions, the product of
(i) the number of Warrants exercised or deemed exercised on such Exercise Date,
(ii) the Warrant Entitlement and (iii) (A) the excess, if any, of the Relevant
Price on the Valuation Date occurring on such Exercise Date over the Strike
Price divided by (B) such Relevant Price.

The Number of Shares to be Delivered shall be delivered by Issuer to Dealer no
later than 12:00 noon (local time in New York City) on the relevant Settlement
Date.



      Relevant Price: For any Valuation Date, the Rule 10b-18 dollar volume
weighted average price per Share for such Valuation Date based on transactions
executed during such Valuation Date, as reported on Bloomberg Page “ALSK.UQ
<Equity> AQR SEC” (or any successor thereto) or, in the event such price is not
so reported on such Valuation Date for any reason, as reasonably determined by
the Calculation Agent.



      Other Applicable Provisions: The provisions of Sections 9.1(c), 9.8, 9.9,
9.10, 9.11 (except that the Representation and Agreement contained in
Section 9.11 of the Equity Definitions shall be modified by excluding any
representations therein relating to restrictions, obligations, limitations or
requirements under applicable securities laws as a result of the fact that
Seller is the Issuer of the Shares) and 9.12 of the Equity Definitions will be
applicable as if “Physical Settlement” applied to the Transaction.

     
Adjustments:
 

In respect of any Component:
 

Method of Adjustment:
  Calculation Agent Adjustment.



      Extraordinary Dividend: Any dividend or distribution (i) that has an
ex-dividend date occurring after the Trade Date and on or prior to the
Expiration Date and (ii) the amount or value of which differs from the Ordinary
Dividend Amount for such dividend or distribution, as determined by the
Calculation Agent.



      Ordinary Dividend Amount: USD 0.215 per quarter.



    Extraordinary Events:



      New Shares: In the definition of New Shares in Section 12.1(i) of the
Equity Definitions, (a) the text in clause (i) thereof shall be deleted in its
entirety (including the word “and” following clause (i)) and replaced with
“publicly quoted, traded or listed on any of the New York Stock Exchange, the
American Stock Exchange, the NASDAQ Global Select Market or the NASDAQ Global
Market (or their respective successors),” and (b) the phrase “and (iii) of an
entity or person organized under the laws of the United States, any State
thereof or the District of Columbia” shall be inserted immediately prior to the
period.

          Consequences of Merger Events:
   
(a)
(b)
(c)
Tender Offer:
  Share-for-Share:
Share-for-Other:
Share-for-Combined:   Modified Calculation Agent Adjustment.
Cancellation and Payment (Calculation Agent Determination).
Cancellation and Payment (Calculation Agent Determination).
Applicable. Consequences of Tender Offers:
   
(a)
  Share-for-Share:   Modified Calculation Agent Adjustment.



  (b)   Share-for-Other: Cancellation and Payment (Calculation Agent
Determination) on that portion of the Other Consideration that consists of cash;
Modified Calculation Agent Adjustment on the remainder of the Other
Consideration.



  (c)   Share-for-Combined: Modified Calculation Agent Adjustment.



      Modified Calculation



      Agent Adjustment: If, in respect of any Merger Event or Tender Offer to
which Modified Calculation Agent Adjustment applies, the adjustments to be made
in accordance with Section 12.2(e)(i) or Section 12.3(d)(i), as the case may be,
of the Equity Definitions would result in Issuer being different from the issuer
of the Shares, then with respect to such Merger Event or Tender Offer, as a
condition precedent to the adjustments contemplated in Section 12.2(e)(i) or
Section 12.3(d)(i), as the case may be, of the Equity Definitions, Issuer and
the issuer of the Shares shall, prior to the Merger Date or Tender Offer, as the
case may be, have entered into such documentation containing representations,
warranties and agreements relating to securities law and other issues as
requested by Dealer that Dealer has determined, in its reasonable discretion, to
be reasonably necessary or appropriate to allow Dealer to continue as a party to
the Transaction, as adjusted under Section 12.2(e)(i) or Section 12.3(d)(i), as
the case may be, of the Equity Definitions, and to preserve its hedging or hedge
unwind activities in connection with the Transaction in a manner compliant with
applicable legal, regulatory or self-regulatory requirements, or with related
policies and procedures applicable to Dealer, and if such conditions are not met
or if the Calculation Agent determines that no adjustment that it could make
under Section 12.2(e)(i) or Section 12.3(d)(i), as the case may be, of the
Equity Definitions will produce a commercially reasonable result, then the
consequences set forth in Section 12.2(e)(ii) or Section 12.3(d)(ii), as the
case may be, of the Equity Definitions shall apply.



      Nationalization, Insolvency



  •   r Delisting: Cancellation and Payment (Calculation Agent Determination);
provided that in addition to the provisions of Section 12.6(a)(iii) of the
Equity Definitions, it shall also constitute a Delisting if the Exchange is
located in the United States and the Shares are not immediately re-listed,
re-traded or re-quoted on any of the New York Stock Exchange, the American Stock
Exchange, the NASDAQ Global Select Market or the NASDAQ Global Market (or their
respective successors); if the Shares are immediately re-listed, re-traded or
re-quoted on any such exchange or quotation system, such exchange or quotation
system shall thereafter be deemed to be the Exchange.

          Additional Disruption Events:
   
Acknowledgments:
  (a)Change in Law:
(b)Failure to Deliver:
(c)Insolvency Filing:
(d)Hedging Disruption:
(e) Increased Cost of Hedging:
(f) Loss of Stock Borrow:
Maximum Stock Loan Rate:
(g) Increased Cost of Stock Borrow:
Initial Stock Loan Rate:
Hedging Party:
Determining Party:

  Applicable.
Not Applicable.
Applicable.
Applicable.
Applicable.
Applicable.
100 basis points per annum.
Applicable.
50 basis points per annum.
Dealer for all applicable Additional Disruption Events.
Dealer for all applicable Additional Disruption Events.


Non-Reliance:
      Applicable. Agreements and Acknowledgments
    Regarding Hedging Activities:
  Applicable. Additional Acknowledgments:
  Applicable.
7.
  Calculation Agent:   Dealer.
 
     


8. Account Details:

     
Dealer Payment Instructions:
Issuer Payment Instructions:
  Bank of America
New York, NY
SWIFT: BOFAUS65
Bank Routing: 026-009-593
Account Name: Bank of America
Account No.: 0012333-34172
First National Bank Alaska

ABA: 125 200 060
Account Name: Alaska Communications Systems

Account No.: 1512 540 4

5. Offices:

          The Office of Dealer for the Transaction is:

Bank of America, N.A.
        c/o Banc of America Securities LLC
9 West 57th Street, 40th Floor

New York, NY 10019 Attention:
  John Servidio
Telephone:
    212-847-6527  
Facsimile:
    212-230-8610  

The Office of Issuer for the Transaction is: Not applicable.

6. Notices: For purposes of this Confirmation:

(a) Address for notices or communications to Issuer:

         
To:
  Alaska Communications Systems Group, Inc.
 
  600 Telephone Ave.
 
  Anchorage, Alaska 99503
Attn:
  David Wilson
Telephone:
    907-297-3000  
Facsimile:
    907-297-3052  

(b) Address for notices or communications to Dealer:



      To: Bank of America, N.A.

          c/o Banc of America Securities LLC
9 West 57th Street, 40th Floor

New York, NY 10019 Attn:
  John Servidio
Telephone:
    212-847-6527  
Facsimile:
    212-230-8610  

7. Representations, Warranties and Agreements:

(a) In addition to the representations and warranties in the Agreement and those
contained elsewhere herein, Issuer represents and warrants to and for the
benefit of, and agrees with, Dealer as follows:

(i) On the Trade Date, and as of the date of any election by Issuer of the Share
Termination Alternative under (and as defined in) Section 8(a) below, none of
Issuer and its officers and directors is aware of any material nonpublic
information regarding Issuer or the Shares. On the Trade Date, each of Issuer’s
filings under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), that are required to be filed from and including the ending date of
Issuer’s most recent prior fiscal year have been filed.

(ii) Without limiting the generality of Section 13.1 of the Equity Definitions,
Issuer acknowledges that Dealer is not making any representations or warranties
with respect to the treatment of the Transaction under FASB Statements 128, 133,
149 (each as amended), or 150, EITF Issue No. 00-19, 01-6, 03-6 or 07-5 (or any
successor issue statements), under FASB’s Liabilities & Equity Project or under
any other accounting guidance.

(iii) Prior to the Trade Date, Issuer shall deliver to Dealer a resolution of
Issuer’s board of directors authorizing the Transaction and such other
certificate or certificates as Dealer shall reasonably request.

(iv) Issuer is not entering into this Confirmation to create actual or apparent
trading activity in the Shares (or any security convertible into or exchangeable
for Shares) or to raise or depress or otherwise manipulate the price of the
Shares (or any security convertible into or exchangeable for Shares) or
otherwise in violation of the Exchange Act.

(v) Issuer is not, and after giving effect to the transactions contemplated
hereby will not be, an “investment company” as such term is defined in the
Investment Company Act of 1940, as amended.

(vi) On the Trade Date (A) the assets of Issuer at their fair valuation exceed
the liabilities of Issuer, including contingent liabilities, (B) the capital of
Issuer is adequate to conduct the business of Issuer and (C) Issuer has the
ability to pay its debts and obligations as such debts mature and does not
intend to, or does not believe that it will, incur debt beyond its ability to
pay as such debts mature.

(vii) Issuer shall not take any action to decrease the number of Available
Shares below the Capped Number (each as defined below).

(viii) Issuer understands no obligations of Dealer to it hereunder will be
entitled to the benefit of deposit insurance and that such obligations will not
be guaranteed by any Affiliate of Dealer or any governmental agency.

(ix) (A) During the period starting on the first Expiration Date and ending on
the last Expiration Date (the “Settlement Period”), the Shares or securities
that are convertible into, or exchangeable or exercisable for Shares, are not,
and shall not be, subject to a “restricted period,” as such term is defined in
Regulation M under the Exchange Act (“Regulation M”) and (B) Issuer shall not
engage in any “distribution,” as such term is defined in Regulation M, other
than a distribution meeting the requirements of the exceptions set forth in
sections 101(b)(10) and 102(b)(7) of Regulation M, until the second Exchange
Business Day immediately following the Settlement Period.

(x) During the Settlement Period, neither Issuer nor any “affiliate” or
“affiliated purchaser” (each as defined in Rule 10b-18 of the Exchange Act
(“Rule 10b-18”)) shall directly or indirectly (including, without limitation, by
means of any cash-settled or other derivative instrument) purchase, offer to
purchase, place any bid or limit order that would effect a purchase of, or
commence any tender offer relating to, any Shares (or an equivalent interest,
including a unit of beneficial interest in a trust or limited partnership or a
depository share) or any security convertible into or exchangeable or
exercisable for Shares, except through Dealer.

(xi) The Shares of Issuer initially issuable upon exercise of the Warrant (the
“Warrant Shares”) have been reserved for issuance by all required corporate
action of Issuer. The Warrant Shares have been duly authorized and, when
delivered against payment therefor (which may include Net Share Settlement in
lieu of cash) and otherwise as contemplated by the terms of the Warrant
following the exercise of the Warrant in accordance with the terms and
conditions of the Warrant, will be validly issued, fully-paid and
non-assessable, and the issuance of the Warrant Shares will not be subject to
any preemptive or similar rights.

(b) Each of Dealer and Issuer agrees and represents that it is an “eligible
contract participant” as defined in Section 1a(12) of the U.S. Commodity
Exchange Act, as amended.

(c) Each of Dealer and Issuer acknowledges that the offer and sale of the
Transaction to it is intended to be exempt from registration under the
Securities Act of 1933, as amended (the “Securities Act”), by virtue of
Section 4(2) thereof. Accordingly, Dealer represents and warrants to Issuer that
(i) it has the financial ability to bear the economic risk of its investment in
the Transaction and is able to bear a total loss of its investment, (ii) it is
an “accredited investor” as that term is defined in Regulation D as promulgated
under the Securities Act, (iii) it is entering into the Transaction for its own
account without a view to the distribution or resale thereof and (iv) the
assignment, transfer or other disposition of the Transaction has not been and
will not be registered under the Securities Act and is restricted under this
Confirmation, the Securities Act and state securities laws.

(d) Each of Dealer and Issuer agrees and acknowledges that Dealer is a
“financial institution,” “swap participant” and “financial participant” within
the meaning of Sections 101(22), 101(53C) and 101(22A) of Title 11 of the United
States Code (the “Bankruptcy Code”). The parties hereto further agree and
acknowledge (A) that this Confirmation is (i) a “securities contract,” as such
term is defined in Section 741(7) of the Bankruptcy Code, with respect to which
each payment and delivery hereunder or in connection herewith is a “termination
value,” “payment amount” or “other transfer obligation” within the meaning of
Section 362 of the Bankruptcy Code and a “settlement payment” within the meaning
of Section 546 of the Bankruptcy Code, and (ii) a “swap agreement,” as such term
is defined in Section 101(53B) of the Bankruptcy Code, with respect to which
each payment and delivery hereunder or in connection herewith is a “termination
value,” a “payment amount” or “other transfer obligation” within the meaning of
Section 362 of the Bankruptcy Code and a “transfer” within the meaning of
Section 546 of the Bankruptcy Code, and (B) that Dealer is entitled to the
protections afforded by, among other sections, Sections 362(b)(6), 362(b)(17),
362(b)(27), 362(o), 546(e), 546(g), 546(j), 548(d)(2), 555, 560 and 561 of the
Bankruptcy Code.

(e) Issuer shall deliver to Dealer an opinion of counsel, dated as of the
Effective Date and reasonably acceptable to Dealer in form and substance, with
respect to the matters set forth in Section 3(a) of the Agreement.

8. Other Provisions:

(a) Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If, subject to Section 8(m) below, Issuer shall owe Dealer
any amount pursuant to Sections 12.2, 12.3, 12.6, 12.7 or 12.9 of the Equity
Definitions (except in the event of an Insolvency, a Nationalization, a Tender
Offer or a Merger Event, in each case, in which the consideration or proceeds to
be paid to holders of Shares consists solely of cash) or pursuant to
Section 6(d)(ii) of the Agreement (except in the event of an Event of Default in
which Issuer is the Defaulting Party or a Termination Event in which Issuer is
the Affected Party, that resulted from an event or events within Issuer’s
control) (a “Payment Obligation”), Issuer shall have the right, in its sole
discretion, to satisfy any such Payment Obligation by the Share Termination
Alternative (as defined below) by giving irrevocable telephonic notice to
Dealer, confirmed in writing within one Scheduled Trading Day, between the hours
of 9:00 A.M. and 4:00 P.M. New York City time on the Merger Date, Tender Offer
Date, Announcement Date, Early Termination Date or other date the Transaction is
cancelled or terminated, as applicable (“Notice of Share Termination”), provided
that if Issuer does not elect to satisfy its Payment Obligation by the Share
Termination Alternative, Dealer shall have the right, in its sole discretion, to
require Issuer to satisfy its Payment Obligation by the Share Termination
Alternative, notwithstanding Issuer’s failure to elect or election to the
contrary. Upon such Notice of Share Termination, the following provisions shall
apply on the Scheduled Trading Day immediately following the Merger Date, the
Tender Offer Date, Announcement Date, Early Termination Date or other date the
Transaction is cancelled or terminated, as applicable:

     
Share Termination Alternative:
Share Termination Delivery
Property:
Share Termination Unit Price:
Share Termination Delivery Unit:
Failure to Deliver:
Other applicable provisions:
  Applicable and means that Issuer shall
deliver to Dealer the Share Termination
Delivery Property on the date on which the
Payment Obligation would otherwise be due
pursuant to Section 12.7 or 12.9 of the
Equity Definitions or Section 6(d)(ii) of
the Agreement, as applicable (the “Share
Termination Payment Date”), in satisfaction
of the Payment Obligation.

A number of Share Termination Delivery
Units, as calculated by the Calculation
Agent, equal to the Payment Obligation
divided by the Share Termination Unit Price.
The Calculation Agent shall adjust the
Share Termination Delivery Property by
replacing any fractional portion of a
security therein with an amount of cash
equal to the value of such fractional
security based on the values used to
calculate the Share Termination Unit Price.
The value of property contained in one Share
Termination Delivery Unit on the date such
Share Termination Delivery Units are to be
delivered as Share Termination Delivery
Property, as determined by the Calculation
Agent in its discretion by commercially
reasonable means and notified by the
Calculation Agent to Issuer at the time of
notification of the Payment Obligation.
In the case of a Termination Event, Event of
Default, Delisting or Additional Disruption
Event, one Share or, in the case of an
Insolvency, Nationalization, Merger Event or
Tender Offer, a unit consisting of the
number or amount of each type of property
received by a holder of one Share (without
consideration of any requirement to pay cash
or other consideration in lieu of fractional
amounts of any securities) in such
Insolvency, Nationalization, Merger Event or
Tender Offer. If such Insolvency,
Nationalization, Merger Event or Tender
Offer involves a choice of consideration to
be received by holders, such holder shall be
deemed to have elected to receive the
maximum possible amount of cash.
Applicable.
If Share Termination Alternative is
applicable, the provisions of Sections 9.8,
9.9, 9.10, 9.11 (except that the
Representation and Agreement contained in
Section 9.11 of the Equity Definitions shall
be modified by excluding any representations
therein relating to restrictions,
obligations, limitations or requirements
under applicable securities laws as a result
of the fact that Seller is the Issuer of the
Shares) and 9.12 of the Equity Definitions
will be applicable as if “Physical
Settlement” applied to the Transaction,
except that all references to “Shares” shall
be read as references to “Share Termination
Delivery Units”.

(b) Registration/Private Placement Procedures. (i) If, in the reasonable
judgment of Dealer, for any reason, any Shares or any securities of Issuer or
its affiliates comprising any Share Termination Delivery Units deliverable to
Dealer hereunder (any such Shares or securities, “Delivered Securities”) would
not be immediately freely transferable by Dealer under Rule 144 under the
Securities Act, then the provisions set forth in this Section 8(b) shall apply.
At the election of Issuer by notice to Dealer within one Scheduled Trading Day
after the relevant delivery obligation arises, but in any event at least one
Scheduled Trading Day prior to the date on which such delivery obligation is
due, either (A) all Delivered Securities delivered by Issuer to Dealer shall be,
at the time of such delivery, covered by an effective registration statement of
Issuer for immediate resale by Dealer (such registration statement and the
corresponding prospectus (the “Prospectus”) (including, without limitation, any
sections describing the plan of distribution) in form and content commercially
reasonably satisfactory to Dealer) or (B) Issuer shall deliver additional
Delivered Securities so that the value of such Delivered Securities, as
determined by the Calculation Agent to reflect an appropriate liquidity
discount, equals the value of the number of Delivered Securities that would
otherwise be deliverable if such Delivered Securities were freely tradeable
(without prospectus delivery) upon receipt by Dealer (such value, the “Freely
Tradeable Value”); provided that Issuer may not make the election described in
this clause (B) if, on the date of its election, it has taken, or caused to be
taken, any action that would make unavailable either the exemption pursuant to
Section 4(2) of the Securities Act for the delivery by Issuer to Dealer (or any
affiliate designated by Dealer) of the Delivered Securities or the exemption
pursuant to Section 4(1) or Section 4(3) of the Securities Act for resales of
the Delivered Securities by Dealer (or any such affiliate of Dealer). (For the
avoidance of doubt, as used in this paragraph (b) only, the term “Issuer” shall
mean the issuer of the relevant securities, as the context shall require.)

(ii) If Issuer makes the election described in clause (b)(i)(A) above:

(A) Dealer (or an Affiliate of Dealer designated by Dealer) shall be afforded a
reasonable opportunity to conduct a due diligence investigation with respect to
Issuer that is customary in scope for underwritten offerings of equity
securities and that yields results that are commercially reasonably satisfactory
to Dealer or such Affiliate, as the case may be, in its discretion; and

(B) Dealer (or an Affiliate of Dealer designated by Dealer) and Issuer shall
enter into an agreement (a “Registration Agreement”) on commercially reasonable
terms in connection with the public resale of such Delivered Securities by
Dealer or such Affiliate substantially similar to underwriting agreements
customary for underwritten offerings of equity securities, in form and substance
commercially reasonably satisfactory to Dealer or such Affiliate and Issuer,
which Registration Agreement shall include, without limitation, provisions
substantially similar to those contained in such underwriting agreements
relating to the indemnification of, and contribution in connection with the
liability of, Dealer and its Affiliates and Issuer, shall provide for the
payment by Issuer of reasonable expenses in connection with such resale,
including all registration costs and reasonable fees and expenses of counsel for
Dealer, and shall provide for the delivery of accountants’ “comfort letters” to
Dealer or such Affiliate with respect to the financial statements and certain
financial information contained in or incorporated by reference into the
Prospectus.

(iii) If Issuer makes the election described in clause (b)(i)(B) above:

(A) Dealer (or an Affiliate of Dealer designated by Dealer) and any potential
institutional purchaser of any such Delivered Securities from Dealer or such
Affiliate identified by Dealer shall be afforded a commercially reasonable
opportunity to conduct a due diligence investigation in compliance with
applicable law with respect to Issuer customary in scope for private placements
of equity securities (including, without limitation, the right to have made
available to them for inspection all financial and other records, pertinent
corporate documents and other information reasonably requested by them);

(B) Dealer (or an Affiliate of Dealer designated by Dealer) and Issuer shall
enter into an agreement (a “Private Placement Agreement”) on commercially
reasonable terms in connection with the private placement of such Delivered
Securities by Issuer to Dealer or such Affiliate and the private resale of such
shares by Dealer or such Affiliate, substantially similar to private placement
purchase agreements customary for private placements of equity securities, in
form and substance commercially reasonably satisfactory to Dealer and Issuer,
which Private Placement Agreement shall include, without limitation, provisions
substantially similar to those contained in such private placement purchase
agreements relating to the indemnification of, and contribution in connection
with the liability of, Dealer and its Affiliates and Issuer, shall provide for
the payment by Issuer of reasonable expenses in connection with such resale,
including reasonable fees and expenses of counsel for Dealer, shall contain
representations, warranties and agreements of Issuer reasonably necessary or
advisable to establish and maintain the availability of an exemption from the
registration requirements of the Securities Act for such resales, and shall use
best efforts to provide for the delivery of accountants’ “comfort letters” to
Dealer or such Affiliate with respect to the financial statements and certain
financial information contained in or incorporated by reference into the
offering memorandum prepared for the resale of such Shares;

(C) Issuer agrees that any Delivered Securities so delivered to Dealer, (i) may
be transferred by and among Dealer and its Affiliates, and Issuer shall effect
such transfer without any further action by Dealer and (ii) after the minimum
“holding period” within the meaning of Rule 144(d) under the Securities Act has
elapsed with respect to such Delivered Securities, Issuer shall promptly remove,
or cause the transfer agent for such Shares or securities to remove, any legends
referring to any such restrictions or requirements from such Delivered
Securities upon delivery by Dealer (or such Affiliate of Dealer) to Issuer or
such transfer agent of any seller’s and broker’s representation letters
customarily delivered by Dealer in connection with resales of restricted
securities pursuant to Rule 144 under the Securities Act, without any further
requirement for the delivery of any certificate, consent, agreement, opinion of
counsel, notice or any other document, any transfer tax stamps or payment of any
other amount or any other action by Dealer (or such affiliate of Dealer); and

(D) Issuer shall not take, or cause to be taken, any action that would make
unavailable either the exemption pursuant to Section 4(2) of the Securities Act
for the sale by Issuer to Dealer (or any affiliate designated by Dealer) of the
Shares or Share Termination Delivery Units, as the case may be, or the exemption
pursuant to Section 4(1) or Section 4(3) of the Securities Act for resales of
the Shares or Share Termination Delivery Units, as the case may be, by Dealer
(or any such affiliate of Dealer).

(c) Make-whole. If Issuer makes the election described in clause (b)(i)(B) of
paragraph (b) of this Section 8, then Dealer or its affiliate may sell such
Shares or Share Termination Delivery Units, as the case may be, during a period
(the “Resale Period”) commencing on the Exchange Business Day following delivery
of such Shares or Share Termination Delivery Units, as the case may be (which
sale shall be conducted in a commercially reasonable manner), and ending on the
Exchange Business Day on which Dealer completes the sale of all such Shares or
Share Termination Delivery Units, as the case may be, or a sufficient number of
Shares or Share Termination Delivery Units, as the case may be, so that the
realized net proceeds of such sales exceed the Freely Tradeable Value (such
amount of the Freely Tradeable Value, the “Required Proceeds”). If any of such
delivered Shares or Share Termination Delivery Units remain after such realized
net proceeds exceed the Required Proceeds, Dealer shall return such remaining
Shares or Share Termination Delivery Units to Issuer. If the Required Proceeds
exceed the realized net proceeds from such resale, Issuer shall transfer to
Dealer by the open of the regular trading session on the Exchange on the
Exchange Business Day immediately following the last day of the Resale Period
the amount of such excess (the “Additional Amount”) in cash or in a number of
additional Shares or Share Termination Delivery Units, as the case may be
(“Make-whole Shares”), in an amount that, based on the market value of such
Make-whole Shares, as determined by the Calculation Agent, on the last day of
the Resale Period, has a dollar value equal to the Additional Amount. The Resale
Period shall continue to enable the sale of the Make-whole Shares in the manner
contemplated by this Section 8(c). This provision shall be applied successively
until the Additional Amount is equal to zero, subject to Section 8(e).

(d) Beneficial Ownership. Notwithstanding anything to the contrary in the
Agreement or this Confirmation, in no event shall Dealer be entitled to receive,
or shall be deemed to receive, any Shares in connection with this Transaction
if, immediately upon giving effect to such receipt of such Shares (i) Dealer’s
Beneficial Ownership would be equal to or greater than 8.0% of the outstanding
Shares or (ii) Dealer or any “affiliate” or “associate” of Dealer, would be an
“interested stockholder” of Issuer, as all such terms are defined in Section 203
of the Delaware General Corporation Law (each of clause (i) and (ii) above, an
“Ownership Limitation”). If any delivery owed to Dealer hereunder is not made,
in whole or in part, as a result of an Ownership Limitation, Dealer’s right to
receive such delivery shall not be extinguished and Issuer shall make such
delivery as promptly as practicable after, but in no event later than one
Exchange Business Day after, Dealer gives notice to Issuer that such delivery
would not result in any of such Ownership Limitations being breached. “Dealer’s
Beneficial Ownership” means the “beneficial ownership” (within the meaning of
Section 13 of the Exchange Act and the rules promulgated thereunder
(collectively, “Section 13”) of Shares by Dealer, together with any affiliate or
other person subject to aggregation with Dealer under Section 13, or by any
“group” (within the meaning of Section 13) of which Dealer is or may be deemed
to be a part. Notwithstanding anything in the Agreement or this Confirmation to
the contrary, Dealer (or the affiliate designated by Dealer pursuant to Section
8(l) below) shall not become the record or beneficial owner, or otherwise have
any rights as a holder, of any Shares that Dealer (or such affiliate) is not
entitled to receive at any time pursuant to this Section 8(d), until such time
as such Shares are delivered pursuant to this Section 8(d).

(e) Limitations on Settlement by Issuer. Notwithstanding anything herein or in
the Agreement to the contrary, in no event shall Issuer be required to deliver
Shares in connection with the Transaction in excess of 4,843,838 Shares (the
“Capped Number”). Issuer represents and warrants (which shall be deemed to be
repeated on each day that the Transaction is outstanding) that the Capped Number
is equal to or less than the number of authorized but unissued Shares of the
Issuer that are not reserved for future issuance in connection with transactions
in the Shares (other than the Transaction) on the date of the determination of
the Capped Number (such Shares, the “Available Shares”). In the event Issuer
shall not have delivered the full number of Shares otherwise deliverable as a
result of this Section 8(e) (the resulting deficit, the “Deficit Shares”),
Issuer shall be continually obligated to deliver, from time to time until the
full number of Deficit Shares have been delivered pursuant to this paragraph,
Shares when, and to the extent, that (i) Shares are repurchased, acquired or
otherwise received by Issuer or any of its subsidiaries after the Trade Date
(whether or not in exchange for cash, fair value or any other consideration),
(ii) authorized and unissued Shares reserved for issuance in respect of other
transactions prior to such date which prior to the relevant date become no
longer so reserved or (iii) Issuer additionally authorizes any unissued Shares
that are not reserved for other transactions. Issuer shall immediately notify
Dealer of the occurrence of any of the foregoing events (including the number of
Shares subject to clause (i), (ii) or (iii) and the corresponding number of
Shares to be delivered) and promptly deliver such Shares thereafter.

(f) Right to Extend. Dealer may postpone any Exercise Date or any other date of
valuation or delivery with respect to some or all of the relevant Warrants (in
which event the Calculation Agent shall make appropriate adjustments to the
Number of Shares to be Delivered with respect to one or more Components), if
Dealer determines, in its reasonable discretion, that such extension is
reasonably necessary or appropriate to preserve Dealer’s hedging or hedge unwind
activity hereunder in light of existing liquidity conditions or to enable Dealer
to effect purchases of Shares in connection with its hedging, hedge unwind or
settlement activity hereunder in a manner that would, if Dealer were Issuer or
an affiliated purchaser of Issuer, be in compliance with applicable legal,
regulatory or self-regulatory requirements, or with related policies and
procedures applicable to Dealer.

(g) Equity Rights. Dealer acknowledges and agrees that this Confirmation is not
intended to convey to it rights with respect to the Transaction that are senior
to the claims of common stockholders in the event of Issuer’s bankruptcy. For
the avoidance of doubt, the parties agree that the preceding sentence shall not
apply at any time other than during Issuer’s bankruptcy to any claim arising as
a result of a breach by Issuer of any of its obligations under this Confirmation
or the Agreement. For the avoidance of doubt, the parties acknowledge that this
Confirmation is not secured by any collateral that would otherwise secure the
obligations of Issuer herein under or pursuant to any other agreement.

(h) Amendments to Equity Definitions and the Agreement. The following amendments
shall be made to the Equity Definitions and to the Agreement:

(i) The first sentence of Section 11.2(c) of the Equity Definitions, prior to
clause (A) thereof, is hereby amended to read as follows: ‘(c) If “Calculation
Agent Adjustment” is specified as the Method of Adjustment in the related
Confirmation of a Share Option Transaction, then following the announcement or
occurrence of any Potential Adjustment Event, the Calculation Agent will
determine whether such Potential Adjustment Event has a material effect on the
theoretical value of the relevant Shares or options on the Shares and, if so,
will (i) make appropriate adjustment(s), if any, to any one or more of:’ and,
the portion of such sentence immediately preceding clause (ii) thereof is hereby
amended by deleting the words “diluting or concentrative” and the words
“(provided that no adjustments will be made to account solely for changes in
volatility, expected dividends, stock loan rate or liquidity relative to the
relevant Shares)” and replacing such latter phrase with the words “(and, for the
avoidance of doubt, adjustments may be made to account solely for changes in
volatility, expected dividends, stock loan rate or liquidity relative to the
relevant Shares)”;

(ii) Section 11.2(a) and 11.2(e)(vii) of the Equity Definitions is hereby
amended by deleting the words “diluting or concentrative” and replacing them
with “material” and adding the phrase “or Warrants” at the end of the sentence;

(iii) Section 12.6(a)(ii) of the Equity Definitions is hereby amended by
(1) deleting from the fourth line thereof the word “or” after the word
“official” and inserting a comma therefor, and (2) deleting the semi-colon at
the end of subsection (B) thereof and inserting the following words therefor “or
(C) at Dealer’s option, the occurrence of any of the events specified in
Section 5(a)(vii) (1) through (9) of the ISDA 2002 Master Agreement with respect
to that Issuer;”

(iv) Section 12.9(b)(iv) of the Equity Definitions is hereby amended by:

(x) deleting (1) subsection (A) in its entirety, (2) the phrase “or (B)”
following subsection (A) and (3) the phrase “in each case” after subsection (B);
and

(y) deleting the phrase “neither the Non-Hedging Party nor the Lending Party
lends Shares in the amount of the Hedging Shares or” in the penultimate
sentence;

(v) Section 12.9(b)(v) of the Equity Definitions is hereby amended by:

(x) adding the word “or” immediately before subsection “(B)” and deleting the
comma at the end of subsection (A); and

(y) (1) prior to the period at the end of subsection (C), adding the phrase “,
subject to the Non-Hedging Party having entered into such documentation
containing representations, warranties and agreements relating to securities law
and other issues as requested by the Hedging Party that the Hedging Party has
determined, in its reasonable discretion, to be reasonably necessary or
appropriate to allow the Hedging Party to preserve its hedging or hedge unwind
activities in connection with the Transaction in a manner compliant with
applicable legal, regulatory or self-regulatory requirements, or with related
policies and procedures applicable to the Hedging Party and (2) deleting clause
(X) in the final sentence.

(i) Repurchase Notices. Issuer shall, on any day on which Issuer effects any
repurchase of Shares, promptly give Dealer a written notice of such repurchase
(a “Repurchase Notice”) on such day if, following such repurchase, the Notice
Percentage as determined on such day is (A) greater than 6.0% and (B) greater by
0.5% than the Notice Percentage included in the immediately preceding Repurchase
Notice (or, in the case of the first such Repurchase Notice, greater than the
Notice Percentage as of the date hereof). The “Notice Percentage” as of any day
is the fraction, expressed as a percentage, the numerator of which is the Number
of Shares and the denominator of which is the number of Shares outstanding on
such day. In the event that Issuer fails to provide Dealer with a Repurchase
Notice on the day and in the manner specified in this Section 8(i) then Issuer
agrees to indemnify and hold harmless Issuer, its affiliates and their
respective directors, officers, employees, agents and controlling persons
(Dealer and each such person being an “Indemnified Party”) from and against any
and all losses, claims, damages and liabilities (or actions in respect thereof),
joint or several, to which such Indemnified Party may become subject under
applicable securities laws, including without limitation, Section 16 of the
Exchange Act, relating to or arising out of such failure. If for any reason the
foregoing indemnification is unavailable to any Indemnified Party or
insufficient to hold harmless any Indemnified Party, then Issuer shall
contribute, to the maximum extent permitted by law, to the amount paid or
payable by the Indemnified Party as a result of such loss, claim, damage or
liability. In addition, Issuer will reimburse any Indemnified Party for all
reasonable expenses (including reasonable counsel fees and expenses) as they are
incurred (after notice to Issuer) in connection with the investigation of,
preparation for or defense or settlement of any pending or threatened claim or
any action, suit or proceeding arising therefrom, whether or not such
Indemnified Party is a party thereto and whether or not such claim, action, suit
or proceeding is initiated or brought by or on behalf of Issuer. This indemnity
shall survive the completion of the Transaction contemplated by this
Confirmation and any assignment and delegation of the Transaction made pursuant
to this Confirmation or the Agreement shall inure to the benefit of any
permitted assignee of Dealer.

(j) Transfer and Assignment. Either party may transfer any of its rights or
obligations under the Transaction pursuant to Section 7 of the Agreement. In
addition, Dealer may transfer or assign its rights and obligations hereunder and
under the Agreement, in whole or in part, at any time to any person or entity
with the prior consent of Issuer, which consent shall not be unreasonably
withheld or delayed. If (i) at any time an Excess Ownership Position exists, or
a Hedging Disruption has occurred and is continuing, and if Dealer, in its
discretion, is unable (including, without limitation, by virtue of the absence
of an Issuer consent) to effect a transfer or assignment to a third party after
using its commercially reasonable efforts on pricing terms reasonably acceptable
to Dealer and within a time period reasonably acceptable to Dealer such that an
Excess Ownership Position or a Hedging Disruption, as the case may be, no longer
exists or (ii) in cases other than an Excess Ownership Position or Hedging
Disruption, (A) Issuer does not promptly (but in no event later than two
Scheduled Trading Days following the date of the Dealer’s initial request for
consent to a proposed transfer or assignment (the “Initial Request Date”))
notify Dealer as to whether or not it is providing its consent to such proposed
transfer or assignment or (B) (1) Issuer does not promptly (but in no event
later than two Scheduled Trading Days following the Initial Request Date)
provide its consent to a proposed transfer or assignment by Dealer for any
reason whatsoever, (2) Dealer has used good faith efforts to identify, on or
prior to the third Scheduled Trading Day following the Initial Request Date, an
alternative transferee or assignee on pricing and other terms reasonably
acceptable to Dealer and (3) either Dealer does not, after using good faith
efforts, timely identify such an alternative transferee or Issuer does not
promptly (but in no event later than four Scheduled Trading Days following the
Initial Request Date) provide its consent to a proposed transfer or assignment
by Dealer to any identified alternative transferee or assignee for any reason
whatsoever, then Dealer may designate any Scheduled Trading Day as an Early
Termination Date with respect to a portion (the “Terminated Portion”) of the
Transaction, (x) such that such Excess Ownership Position or Hedging Disruption,
as the case may be, no longer exists or (y) that the Dealer proposed to transfer
or assign. In the event that Dealer so designates an Early Termination Date with
respect to a portion of the Transaction, a payment or delivery shall be made
pursuant to Section 6 of the Agreement and Section 8(a) of this Confirmation as
if (i) an Early Termination Date had been designated in respect of a Transaction
having terms identical to the Terminated Portion of the Transaction, (ii) Issuer
shall be the sole Affected Party with respect to such partial termination,
(iii) such portion of the Transaction shall be the only Terminated Transaction
and (iv) the reference to “two Local Business Days” in Section 6(d)(ii) of the
Agreement were replaced with “five Local Business Days”. “Excess Ownership
Position” means any of the following: (i) the Equity Percentage exceeds 8.0%,
(ii) the Warrant Equity Percentage exceeds 14.5% or (iii) Dealer or any
“affiliate” or “associate” of Dealer would own in excess of 13% of the
outstanding Shares for purposes of Section 203 of the Delaware General
Corporation Law. The “Equity Percentage” as of any day is the fraction,
expressed as a percentage, (A) the numerator of which is the number of Shares
that Dealer and any of its affiliates or any other person subject to aggregation
with Dealer, for purposes of the “beneficial ownership” test under Section 13 of
the Exchange Act, or of any “group” (within the meaning of Section 13) of which
Dealer is or may be deemed to be a part, beneficially owns (within the meaning
of Section 13 of the Exchange Act) on such day and (B) the denominator of which
is the number of Shares outstanding on such day. The “Warrant Equity Percentage”
as of any day is the fraction, expressed as a percentage, of (A) the product of
(x) the Number of Warrants and (y) the Warrant Entitlement divided by (B) the
number of Shares outstanding on such day.

(k) Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Issuer and each of its employees, representatives,
or other agents may disclose to any and all persons, without limitation of any
kind, the tax treatment and tax structure of the Transaction and all materials
of any kind (including opinions or other tax analyses) that are provided to
Issuer relating to such tax treatment and tax structure.

(l) Designation by Dealer. Notwithstanding any other provision in this
Confirmation to the contrary requiring or allowing Dealer to purchase, sell,
receive or deliver any Shares or other securities to or from Issuer, Dealer may
designate any of its affiliates to purchase, sell, receive or deliver such
shares or other securities and otherwise to perform Dealer obligations in
respect of the Transaction and any such designee may assume such obligations.
Dealer shall be discharged of its obligations to Issuer to the extent of any
such performance.

(m) Additional Termination Events. The occurrence of any of the following shall
constitute an Additional Termination Event with respect to which the Transaction
shall be the sole Affected Transaction and Issuer shall be the sole Affected
Party; provided that with respect to any Additional Termination Event, Dealer
may choose to treat part of the Transaction as the sole Affected Transaction,
and, upon the termination of the Affected Transaction, a Transaction with terms
identical to those set forth herein except with a Number of Warrants equal to
the unaffected number of Warrants shall be treated for all purposes as the
Transaction, which shall remain in full force and effect:

(i) Dealer reasonably determines that it is advisable to terminate a portion of
the Transaction so that Dealer’s related hedging activities will comply with
applicable securities laws, rules or regulations;

(ii) any Person (as defined below) or “group” (within the meaning of Section
13(d) of the Exchange Act), other than Issuer or its subsidiaries, files a
Schedule TO or any schedule, form or report under the Exchange Act disclosing
that such person or group has become the direct or indirect “beneficial owner,”
as defined in Rule 13d-3 under the Exchange Act, of more than 50% of the voting
power of all shares of Issuer’s capital stock entitled to vote generally in
elections of directors;

(iii) consummation of any binding share exchange, consolidation or merger of
Issuer pursuant to which the Shares will be converted into cash, securities or
other property or any sale, lease or other transfer in one transaction or a
series of transactions of all or substantially all of the consolidated assets of
Issuer and its subsidiaries, taken as a whole, to any Person other than one of
Issuer’s subsidiaries, other than any transaction pursuant to which holders of
the Issuer’s capital stock immediately prior to the transaction have the
entitlement to exercise, directly or indirectly, 50% or more of the total voting
power of all shares of capital stock entitled to vote generally in elections of
directors of the continuing or surviving or successor person immediately after
giving effect to such issuance;

(iv) continuing directors cease to constitute at least a majority of the
Issuer’s board of directors;

(v) Issuer’s stockholders approve any plan or proposal for liquidation or
dissolution of Issuer; or

(vi) the Shares cease to be listed on a U.S. national or regional securities
exchange.

Notwithstanding the foregoing, a transaction or transactions set forth in clause
(ii) or (iii) above will not constitute an Additional Termination Event if at
least 90% of the consideration paid for the Shares (excluding cash payments for
fractional shares) in such transaction or transactions otherwise constituting an
Additional Termination Event consists of shares of common stock traded on any of
the New York Stock Exchange, the American Stock Exchange, the NASDAQ Global
Select Market or the NASDAQ Global Market (or any of their respective
successors) (or will be so traded or quoted immediately following the completion
of such transaction or transactions).

“Person” includes any syndicate or group that would be deemed to be a “person”
under Section 13(d)(3) of the Exchange Act.

“Continuing Director” means a director who either was a member of Issuer’s board
of directors on the Trade Date or who becomes a member of the board of directors
subsequent to that date and whose election, appointment or nomination for
election by Issuer’s stockholders is duly approved by a majority of the
continuing directors on Issuer’s board of directors at the time of such
approval, either by a specific vote or by approval of the proxy statement issued
by Issuer on behalf of the entire board of directors in which such individual is
named as nominee for director.

(n) Netting and Set-off. Notwithstanding any provision of the Agreement
(including without limitation Section 6(f) thereof) and this Confirmation
(including without limitation this Section 8(n)) or any other agreement between
the parties to the contrary, (A) neither party shall net or set off its
obligations under the Transaction, if any, against its rights against the other
party under any other transaction or instrument, provided that either party may
net and set off any rights of Dealer against Issuer arising under the
Transaction only against obligations of Dealer to Issuer arising under any
transaction or instrument if such transaction or instrument does not convey
rights to Dealer senior to the claims of common stockholders in the event of
Issuer’s bankruptcy and (B) in the event of the bankruptcy or liquidation of
Issuer, neither party shall have the right to set off any obligation that it may
have to the other party under the Transaction against any obligation such other
party may have to it under the Agreement, this Confirmation or any other
agreement between the parties hereto, by operation of law or otherwise. The
relevant party will give notice to the other party of any netting or set off
effected under this provision.

(o) Effectiveness. If, prior to the Effective Date, Dealer reasonably determines
that it is advisable to cancel the Transaction because of concerns that Dealer’s
related hedging activities could be viewed as not complying with applicable
securities laws, rules or regulations, the Transaction shall be cancelled and
shall not become effective, and neither party shall have any obligation to the
other party in respect of the Transaction.

(p) Waiver of Trial by Jury. EACH OF ISSUER AND BUYER HEREBY IRREVOCABLY WAIVES
(ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ON BEHALF OF
ITS STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THE TRANSACTION OR THE ACTIONS OF BUYER OR ITS AFFILIATES IN THE
NEGOTIATION, PERFORMANCE OR ENFORCEMENT HEREOF.

(q) Governing Law. THIS CONFIRMATION SHALL BE GOVERNED BY THE LAWS OF THE STATE
OF NEW YORK.

4

Issuer hereby agrees (a) to check this Confirmation carefully and immediately
upon receipt so that errors or discrepancies can be promptly identified and
rectified and (b) to confirm that the foregoing (in the exact form provided by
Dealer) correctly sets forth the terms of the agreement between Dealer and
Issuer with respect to the Transaction, by manually signing this Confirmation or
this page hereof as evidence of agreement to such terms and providing the other
information requested herein and immediately returning an executed copy to us.

Yours faithfully,

BANK OF AMERICA, N.A.

             
 
      By:   /s/ Christopher Hutmaker
Name: Christopher Hutmaker
Title: Managing Director
Agreed and Accepted By:
 
 
 
ALASKA COMMUNICATIONS SYSTEMS GROUP, INC.
       
By:
  /s/ David Wilson  
 




    Name: David Wilson

Title: Senior Vice President and

Chief Financial Officer

5

ANNEX A

For each Component of the Transaction, the Number of Warrants and Expiration
Date is set forth below.

              Component Number   Number of Warrants   Expiration Date
121.
    20,183     May 30, 2013
122.
    20,183     May 31, 2013
123.
    20,183     June 3, 2013
124.
    20,183     June 4, 2013
125.
    20,183     June 5, 2013
126.
    20,183     June 6, 2013
127.
    20,183     June 7, 2013
128.
    20,183     June 10, 2013
129.
    20,183     June 11, 2013
130.
    20,183     June 12, 2013
131.
    20,183     June 13, 2013
132.
    20,183     June 14, 2013
133.
    20,183     June 17, 2013
134.
    20,183     June 18, 2013
135.
    20,183     June 19, 2013
136.
    20,183     June 20, 2013
137.
    20,183     June 21, 2013
138.
    20,183     June 24, 2013
139.
    20,183     June 25, 2013
140.
    20,183     June 26, 2013
141.
    20,183     June 27, 2013
142.
    20,183     June 28, 2013
143.
    20,183     July 1, 2013
144.
    20,183     July 2, 2013
145.
    20,183     July 3, 2013
146.
    20,183     July 5, 2013
147.
    20,183     July 8, 2013
148.
    20,183     July 9, 2013
149.
    20,183     July 10, 2013
150.
    20,183     July 11, 2013
151.
    20,183     July 12, 2013
152.
    20,183     July 15, 2013
153.
    20,183     July 16, 2013
154.
    20,183     July 17, 2013
155.
    20,183     July 18, 2013
156.
    20,183     July 19, 2013
157.
    20,183     July 22, 2013
158.
    20,183     July 23, 2013
159.
    20,183     July 24, 2013
160.
    20,183     July 25, 2013
161.
    20,183     July 26, 2013
162.
    20,183     July 29, 2013
163.
    20,183     July 30, 2013
164.
    20,183     July 31, 2013
165.
    20,183     August 1, 2013
166.
    20,183     August 2, 2013
167.
    20,183     August 5, 2013
168.
    20,183     August 6, 2013
169.
    20,183     August 7, 2013
170.
    20,183     August 8, 2013
171.
    20,183     August 9, 2013
172.
    20,183     August 12, 2013
173.
    20,183     August 13, 2013
174.
    20,183     August 14, 2013
175.
    20,183     August 15, 2013
176.
    20,183     August 16, 2013
177.
    20,183     August 19, 2013
178.
    20,183     August 20, 2013
179.
    20,183     August 21, 2013
180.
    20,183     August 22, 2013
181.
    20,183     August 23, 2013
182.
    20,183     August 26, 2013
183.
    20,183     August 27, 2013
184.
    20,183     August 28, 2013
185.
    20,183     August 29, 2013
186.
    20,183     August 30, 2013
187.
    20,183     September 3, 2013
188.
    20,183     September 4, 2013
189.
    20,183     September 5, 2013
190.
    20,183     September 6, 2013
191.
    20,183     September 9, 2013
192.
    20,183     September 10, 2013
193.
    20,183     September 11, 2013
194.
    20,183     September 12, 2013
195.
    20,183     September 13, 2013
196.
    20,183     September 16, 2013
197.
    20,183     September 17, 2013
198.
    20,183     September 18, 2013
199.
    20,183     September 19, 2013
200.
    20,183     September 20, 2013
201.
    20,183     September 23, 2013
202.
    20,183     September 24, 2013
203.
    20,183     September 25, 2013
204.
    20,183     September 26, 2013
205.
    20,183     September 27, 2013
206.
    20,183     September 30, 2013
207.
    20,183     October 1, 2013
208.
    20,183     October 2, 2013
209.
    20,183     October 3, 2013
210.
    20,183     October 4, 2013
211.
    20,183     October 7, 2013
212.
    20,183     October 8, 2013
213.
    20,183     October 9, 2013
214.
    20,183     October 10, 2013
215.
    20,183     October 11, 2013
216.
    20,183     October 14, 2013
217.
    20,183     October 15, 2013
218.
    20,183     October 16, 2013
219.
    20,183     October 17, 2013
220.
    20,183     October 18, 2013
221.
    20,183     October 21, 2013
222.
    20,183     October 22, 2013
223.
    20,183     October 23, 2013
224.
    20,183     October 24, 2013
225.
    20,183     October 25, 2013
226.
    20,183     October 28, 2013
227.
    20,183     October 29, 2013
228.
    20,183     October 30, 2013
229.
    20,183     October 31, 2013
230.
    20,183     November 1, 2013
231.
    20,183     November 4, 2013
232.
    20,183     November 5, 2013
233.
    20,183     November 6, 2013
234.
    20,183     November 7, 2013
235.
    20,183     November 8, 2013
236.
    20,183     November 11, 2013
237.
    20,183     November 12, 2013
238.
    20,183     November 13, 2013
239.
    20,183     November 14, 2013
240.
    20,142     November 15, 2013

6

ANNEX B



    The Strike Price, Premium and Final Disruption Date for the Transaction are
set forth below.

     
Strike Price:
  USD16.422
Premium:
  USD2,463,125.25 Final Disruption Date:November 27, 2013.

To:
From:
60 Victoria Embankment
London EC4Y OJP
England
  April 4, 2008
Alaska Communications Systems Group, Inc.
600 Telephone Ave.
Anchorage, Alaska 99503
Attn:David Wilson
Telephone:907-297-3000
Facsimile:907-297-3052
JPMorgan Chase Bank, National Association
P.O. Box 161



Telephone:212-622-6707
Facsimile:212-622-8534
Re:
  Issuer Warrant Transaction
(Transaction Reference Number: 2916100)

Ladies and Gentlemen:

The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the above-referenced transaction entered into on the
Trade Date specified below, as amended on April 4, 2008 (the “Transaction”),
between JPMorgan Chase Bank, National Association (“Dealer”) and Alaska
Communications Systems Group, Inc. (“Issuer”). This communication constitutes a
“Confirmation” as referred to in the ISDA Master Agreement specified below.

9. This Confirmation is subject to, and incorporates, the definitions and
provisions of the 2006 ISDA Definitions (the “2006 Definitions”) and the
definitions and provisions of the 2002 ISDA Equity Derivatives Definitions (the
“Equity Definitions”, and together with the 2006 Definitions, the
“Definitions”), in each case as published by the International Swaps and
Derivatives Association, Inc. (“ISDA”). In the event of any inconsistency
between the 2006 Definitions and the Equity Definitions, the Equity Definitions
will govern. For purposes of the Equity Definitions, each reference herein to a
Warrant shall be deemed to be a reference to a Call Option or an Option, as
context requires.

This Confirmation evidences a complete and binding agreement between Dealer and
Issuer as to the terms of the Transaction to which this Confirmation relates.
This Confirmation shall supplement, form a part of, and be subject to, an
agreement in the form of the ISDA 2002 Master Agreement (the “Agreement”), as if
Dealer and Issuer had executed an agreement in such form (without any Schedule
but with the elections set forth in this Confirmation) on the Trade Date. For
the avoidance of doubt, the Transaction shall be the only transaction under the
Agreement.

All provisions contained in, or incorporated by reference to, the Agreement will
govern this Confirmation except as expressly modified herein. In the event of
any inconsistency between this Confirmation and either the Definitions or the
Agreement, this Confirmation shall govern.

10. The Transaction is a Warrant Transaction, which shall be considered a Share
Option Transaction for purposes of the Equity Definitions. The terms of the
particular Transaction to which this Confirmation relates are as follows:

     
General Terms:
 

Trade Date:
  April 2, 2008.



      Effective Date: April 8, 2008, or such other date as agreed between the
parties, subject to Section 8(o) below.



      Components: The Transaction will be divided into individual Components,
each with the terms set forth in this Confirmation, and, in particular, with the
Number of Warrants and Expiration Date set forth in this Confirmation. The
payments and deliveries to be made upon settlement of the Transaction will be
determined separately for each Component as if each Component were a separate
Transaction under the Agreement.

     
Warrant Style:
Warrant Type:
Seller:
Buyer:
  European.
Call.
Issuer.
Dealer.



      Shares: The Common Stock of Issuer, par value USD0.01 per share (Ticker
Symbol: “ALSK”).



      Number of Warrants: For each Component, as provided in Annex A to this
Confirmation.

     
Warrant Entitlement:
Strike Price:
  One Share per Warrant.
As provided in Annex B to this Confirmation.
 
   
Premium:
  As provided in Annex B to this Confirmation.
 
   
Premium Payment Date:
  The Effective Date.



      Exchange: The NASDAQ Global Select Market of the Nasdaq Stock Market, Inc.

     
Related Exchange:
  All Exchanges.
Procedures for Exercise:
 

In respect of any Component:
 

Expiration Time:
  Valuation Time.



      Expiration Date: As provided in Annex A to this Confirmation (or, if such
date is not a Scheduled Trading Day, the next following Scheduled Trading Day
that is not already an Expiration Date for another Component); provided that if
that date is a Disrupted Day, the Expiration Date for such Component shall be
the first succeeding Scheduled Trading Day that is not a Disrupted Day and is
not or is not deemed to be an Expiration Date in respect of any other Component
of the Transaction hereunder; and provided further that if the Expiration Date
has not occurred pursuant to the preceding proviso as of the Final Disruption
Date, the Final Disruption Date shall be the Expiration Date (irrespective of
whether such date is an Expiration Date occurring on the Final Disruption Date
in respect of any other Component for the Transaction) and, notwithstanding
anything to the contrary in this Confirmation or the Equity Definitions, the
Relevant Price for the Expiration Date shall be the prevailing market value per
Share determined by the Calculation Agent in a commercially reasonable manner.
Notwithstanding the foregoing and anything to the contrary in the Equity
Definitions, if a Market Disruption Event occurs on any Expiration Date, the
Calculation Agent may determine that such Expiration Date is a Disrupted Day
only in part, in which case the Calculation Agent shall make adjustments to the
number of Warrants for the relevant Component for which such day shall be the
Expiration Date and shall designate the Scheduled Trading Day determined in the
manner described in the immediately preceding sentence as the Expiration Date
for the remaining Warrants for such Component. Section 6.6 of the Equity
Definitions shall not apply to any Valuation Date occurring on an Expiration
Date. “Final Disruption Date” has the meaning provided in Annex B to this
Confirmation.



      Market Disruption Event: Section 6.3(a) of the Equity Definitions is
hereby amended by deleting the words “during the one hour period that ends at
the relevant Valuation Time, Latest Exercise Time, Knock-in Valuation Time or
Knock-out Valuation Time, as the case may be,” in clause (ii) thereof.

Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the term “Scheduled Closing Time” in the
fourth line thereof.



      Automatic Exercise: Applicable; and means that the Number of Warrants for
each Component will be deemed to be automatically exercised at the Expiration
Time on the Expiration Date for such Component unless Dealer notifies Seller (by
telephone or in writing) prior to the Expiration Time on the Expiration Date
that it does not wish Automatic Exercise to occur, in which case Automatic
Exercise will not apply.

     
Issuer’s Telephone Number
and Telex and/or Facsimile Number
and Contact Details for purpose of
Giving Notice:
 


To be provided by Issuer.
Settlement Terms:
 

In respect of any Component:
 

Settlement Currency:
  USD.



      Net Share Settlement: On each Settlement Date, Issuer shall deliver to
Dealer a number of Shares equal to the Number of Shares to be Delivered for such
Settlement Date to the account specified by Dealer and cash in lieu of any
fractional shares valued at the Relevant Price on the Valuation Date
corresponding to such Settlement Date.



      Number of Shares to be Delivered: In respect of any Exercise Date, subject
to the last sentence of Section 9.5 of the Equity Definitions, the product of
(i) the number of Warrants exercised or deemed exercised on such Exercise Date,
(ii) the Warrant Entitlement and (iii) (A) the excess, if any, of the Relevant
Price on the Valuation Date occurring on such Exercise Date over the Strike
Price divided by (B) such Relevant Price.

The Number of Shares to be Delivered shall be delivered by Issuer to Dealer no
later than 12:00 noon (local time in New York City) on the relevant Settlement
Date.



      Relevant Price: For any Valuation Date, the Rule 10b-18 dollar volume
weighted average price per Share for such Valuation Date based on transactions
executed during such Valuation Date, as reported on Bloomberg Page “ALSK.UQ
<Equity> AQR SEC” (or any successor thereto) or, in the event such price is not
so reported on such Valuation Date for any reason, as reasonably determined by
the Calculation Agent.



      Other Applicable Provisions: The provisions of Sections 9.1(c), 9.8, 9.9,
9.10, 9.11 (except that the Representation and Agreement contained in
Section 9.11 of the Equity Definitions shall be modified by excluding any
representations therein relating to restrictions, obligations, limitations or
requirements under applicable securities laws as a result of the fact that
Seller is the Issuer of the Shares) and 9.12 of the Equity Definitions will be
applicable as if “Physical Settlement” applied to the Transaction.

     
Adjustments:
 

In respect of any Component:
 

Method of Adjustment:
  Calculation Agent Adjustment.



      Extraordinary Dividend: Any dividend or distribution (i) that has an
ex-dividend date occurring after the Trade Date and on or prior to the
Expiration Date and (ii) the amount or value of which differs from the Ordinary
Dividend Amount for such dividend or distribution, as determined by the
Calculation Agent.



      Ordinary Dividend Amount: USD 0.215 per quarter.



    Extraordinary Events:



      New Shares: In the definition of New Shares in Section 12.1(i) of the
Equity Definitions, (a) the text in clause (i) thereof shall be deleted in its
entirety (including the word “and” following clause (i)) and replaced with
“publicly quoted, traded or listed on any of the New York Stock Exchange, the
American Stock Exchange, the NASDAQ Global Select Market or the NASDAQ Global
Market (or their respective successors),” and (b) the phrase “and (iii) of an
entity or person organized under the laws of the United States, any State
thereof or the District of Columbia” shall be inserted immediately prior to the
period.

          Consequences of Merger Events:
   
(a)
(b)
(c)
Tender Offer:
  Share-for-Share:
Share-for-Other:
Share-for-Combined:   Modified Calculation Agent Adjustment.
Cancellation and Payment (Calculation Agent Determination).
Cancellation and Payment (Calculation Agent Determination).
Applicable. Consequences of Tender Offers:
   
(a)
  Share-for-Share:   Modified Calculation Agent Adjustment.



  (b)   Share-for-Other: Cancellation and Payment (Calculation Agent
Determination) on that portion of the Other Consideration that consists of cash;
Modified Calculation Agent Adjustment on the remainder of the Other
Consideration.



  (c)   Share-for-Combined: Modified Calculation Agent Adjustment.



      Modified Calculation



      Agent Adjustment: If, in respect of any Merger Event or Tender Offer to
which Modified Calculation Agent Adjustment applies, the adjustments to be made
in accordance with Section 12.2(e)(i) or Section 12.3(d)(i), as the case may be,
of the Equity Definitions would result in Issuer being different from the issuer
of the Shares, then with respect to such Merger Event or Tender Offer, as a
condition precedent to the adjustments contemplated in Section 12.2(e)(i) or
Section 12.3(d)(i), as the case may be, of the Equity Definitions, Issuer and
the issuer of the Shares shall, prior to the Merger Date or Tender Offer, as the
case may be, have entered into such documentation containing representations,
warranties and agreements relating to securities law and other issues as
requested by Dealer that Dealer has determined, in its reasonable discretion, to
be reasonably necessary or appropriate to allow Dealer to continue as a party to
the Transaction, as adjusted under Section 12.2(e)(i) or Section 12.3(d)(i), as
the case may be, of the Equity Definitions, and to preserve its hedging or hedge
unwind activities in connection with the Transaction in a manner compliant with
applicable legal, regulatory or self-regulatory requirements, or with related
policies and procedures applicable to Dealer, and if such conditions are not met
or if the Calculation Agent determines that no adjustment that it could make
under Section 12.2(e)(i) or Section 12.3(d)(i), as the case may be, of the
Equity Definitions will produce a commercially reasonable result, then the
consequences set forth in Section 12.2(e)(ii) or Section 12.3(d)(ii), as the
case may be, of the Equity Definitions shall apply.



      Nationalization, Insolvency



  •   r Delisting: Cancellation and Payment (Calculation Agent Determination);
provided that in addition to the provisions of Section 12.6(a)(iii) of the
Equity Definitions, it shall also constitute a Delisting if the Exchange is
located in the United States and the Shares are not immediately re-listed,
re-traded or re-quoted on any of the New York Stock Exchange, the American Stock
Exchange, the NASDAQ Global Select Market or the NASDAQ Global Market (or their
respective successors); if the Shares are immediately re-listed, re-traded or
re-quoted on any such exchange or quotation system, such exchange or quotation
system shall thereafter be deemed to be the Exchange.

          Additional Disruption Events:
   
Acknowledgments:
  (a)Change in Law:
(b)Failure to Deliver:
(c)Insolvency Filing:
(d)Hedging Disruption:
(e) Increased Cost of Hedging:
(f) Loss of Stock Borrow:
Maximum Stock Loan Rate:
(g) Increased Cost of Stock Borrow:
Initial Stock Loan Rate:
Hedging Party:
Determining Party:

  Applicable.
Not Applicable.
Applicable.
Applicable.
Applicable.
Applicable.
100 basis points per annum.
Applicable.
50 basis points per annum.
Dealer for all applicable Additional Disruption Events.
Dealer for all applicable Additional Disruption Events.


Non-Reliance:
      Applicable. Agreements and Acknowledgments
    Regarding Hedging Activities:
  Applicable. Additional Acknowledgments:
  Applicable.
11.
  Calculation Agent:   Dealer.
 
     


12. Account Details:

     
Dealer Payment Instructions:
  JPMorgan Chase Bank, National Association, New York
ABA: 021 000 021
Favour: JPMorgan Chase Bank, National Association – London
A/C: 0010962009 CHASUS33
Account for delivery of Shares to JPMorgan:
Issuer Payment Instructions:
  DTC 060
First National Bank Alaska

ABA: 125 200 060
Account Name: Alaska Communications Systems

Account No.: 1512 540 4

5. Offices:

The Office of Dealer for the Transaction is:

JPMorgan Chase Bank, National Association
London Branch
P.O. Box 161
60 Victoria Embankment
London EC4Y 0JP

England

The Office of Issuer for the Transaction is: Not applicable.

6. Notices: For purposes of this Confirmation:

(a) Address for notices or communications to Issuer:

         
To:
  Alaska Communications Systems Group, Inc.
 
  600 Telephone Ave.
 
  Anchorage, Alaska 99503
Attn:
  David Wilson
Telephone:
    907-297-3000  
Facsimile:
    907-297-3052  

(b) Address for notices or communications to Dealer:

         
To:
  JPMorgan Chase Bank, National Association
 
  277 Park Avenue, 11th Floor
 
  New York, NY 10172
Attention:
  Mariusz Kwasnik
 
  Title: Operations Analyst
 
  EDG Corporate Marketing
Telephone:
    212-622-6707  
Facsimile:
    212-622-8534  

7. Representations, Warranties and Agreements:

(a) In addition to the representations and warranties in the Agreement and those
contained elsewhere herein, Issuer represents and warrants to and for the
benefit of, and agrees with, Dealer as follows:

(i) On the Trade Date, and as of the date of any election by Issuer of the Share
Termination Alternative under (and as defined in) Section 8(a) below, none of
Issuer and its officers and directors is aware of any material nonpublic
information regarding Issuer or the Shares. On the Trade Date, each of Issuer’s
filings under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), that are required to be filed from and including the ending date of
Issuer’s most recent prior fiscal year have been filed.

(ii) Without limiting the generality of Section 13.1 of the Equity Definitions,
Issuer acknowledges that Dealer is not making any representations or warranties
with respect to the treatment of the Transaction under FASB Statements 128, 133,
149 (each as amended), or 150, EITF Issue No. 00-19, 01-6, 03-6 or 07-5 (or any
successor issue statements), under FASB’s Liabilities & Equity Project or under
any other accounting guidance.

(iii) Prior to the Trade Date, Issuer shall deliver to Dealer a resolution of
Issuer’s board of directors authorizing the Transaction and such other
certificate or certificates as Dealer shall reasonably request.

(iv) Issuer is not entering into this Confirmation to create actual or apparent
trading activity in the Shares (or any security convertible into or exchangeable
for Shares) or to raise or depress or otherwise manipulate the price of the
Shares (or any security convertible into or exchangeable for Shares) or
otherwise in violation of the Exchange Act.

(v) Issuer is not, and after giving effect to the transactions contemplated
hereby will not be, an “investment company” as such term is defined in the
Investment Company Act of 1940, as amended.

(vi) On the Trade Date (A) the assets of Issuer at their fair valuation exceed
the liabilities of Issuer, including contingent liabilities, (B) the capital of
Issuer is adequate to conduct the business of Issuer and (C) Issuer has the
ability to pay its debts and obligations as such debts mature and does not
intend to, or does not believe that it will, incur debt beyond its ability to
pay as such debts mature.

(vii) Issuer shall not take any action to decrease the number of Available
Shares below the Capped Number (each as defined below).

(viii) Issuer understands no obligations of Dealer to it hereunder will be
entitled to the benefit of deposit insurance and that such obligations will not
be guaranteed by any Affiliate of Dealer or any governmental agency.

(ix) (A) During the period starting on the first Expiration Date and ending on
the last Expiration Date (the “Settlement Period”), the Shares or securities
that are convertible into, or exchangeable or exercisable for Shares, are not,
and shall not be, subject to a “restricted period,” as such term is defined in
Regulation M under the Exchange Act (“Regulation M”) and (B) Issuer shall not
engage in any “distribution,” as such term is defined in Regulation M, other
than a distribution meeting the requirements of the exceptions set forth in
sections 101(b)(10) and 102(b)(7) of Regulation M, until the second Exchange
Business Day immediately following the Settlement Period.

(x) During the Settlement Period, neither Issuer nor any “affiliate” or
“affiliated purchaser” (each as defined in Rule 10b-18 of the Exchange Act
(“Rule 10b-18”)) shall directly or indirectly (including, without limitation, by
means of any cash-settled or other derivative instrument) purchase, offer to
purchase, place any bid or limit order that would effect a purchase of, or
commence any tender offer relating to, any Shares (or an equivalent interest,
including a unit of beneficial interest in a trust or limited partnership or a
depository share) or any security convertible into or exchangeable or
exercisable for Shares, except through Dealer.

(xi) The Shares of Issuer initially issuable upon exercise of the Warrant (the
“Warrant Shares”) have been reserved for issuance by all required corporate
action of Issuer. The Warrant Shares have been duly authorized and, when
delivered against payment therefor (which may include Net Share Settlement in
lieu of cash) and otherwise as contemplated by the terms of the Warrant
following the exercise of the Warrant in accordance with the terms and
conditions of the Warrant, will be validly issued, fully-paid and
non-assessable, and the issuance of the Warrant Shares will not be subject to
any preemptive or similar rights.

(b) Each of Dealer and Issuer agrees and represents that it is an “eligible
contract participant” as defined in Section 1a(12) of the U.S. Commodity
Exchange Act, as amended.

(c) Each of Dealer and Issuer acknowledges that the offer and sale of the
Transaction to it is intended to be exempt from registration under the
Securities Act of 1933, as amended (the “Securities Act”), by virtue of
Section 4(2) thereof. Accordingly, Dealer represents and warrants to Issuer that
(i) it has the financial ability to bear the economic risk of its investment in
the Transaction and is able to bear a total loss of its investment, (ii) it is
an “accredited investor” as that term is defined in Regulation D as promulgated
under the Securities Act, (iii) it is entering into the Transaction for its own
account without a view to the distribution or resale thereof and (iv) the
assignment, transfer or other disposition of the Transaction has not been and
will not be registered under the Securities Act and is restricted under this
Confirmation, the Securities Act and state securities laws.

(d) Each of Dealer and Issuer agrees and acknowledges that Dealer is a
“financial institution,” “swap participant” and “financial participant” within
the meaning of Sections 101(22), 101(53C) and 101(22A) of Title 11 of the United
States Code (the “Bankruptcy Code”). The parties hereto further agree and
acknowledge (A) that this Confirmation is (i) a “securities contract,” as such
term is defined in Section 741(7) of the Bankruptcy Code, with respect to which
each payment and delivery hereunder or in connection herewith is a “termination
value,” “payment amount” or “other transfer obligation” within the meaning of
Section 362 of the Bankruptcy Code and a “settlement payment” within the meaning
of Section 546 of the Bankruptcy Code, and (ii) a “swap agreement,” as such term
is defined in Section 101(53B) of the Bankruptcy Code, with respect to which
each payment and delivery hereunder or in connection herewith is a “termination
value,” a “payment amount” or “other transfer obligation” within the meaning of
Section 362 of the Bankruptcy Code and a “transfer” within the meaning of
Section 546 of the Bankruptcy Code, and (B) that Dealer is entitled to the
protections afforded by, among other sections, Sections 362(b)(6), 362(b)(17),
362(b)(27), 362(o), 546(e), 546(g), 546(j), 548(d)(2), 555, 560 and 561 of the
Bankruptcy Code.

(e) Issuer shall deliver to Dealer an opinion of counsel, dated as of the
Effective Date and reasonably acceptable to Dealer in form and substance, with
respect to the matters set forth in Section 3(a) of the Agreement.

8. Other Provisions:

(a) Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If, subject to Section 8(m) below, Issuer shall owe Dealer
any amount pursuant to Sections 12.2, 12.3, 12.6, 12.7 or 12.9 of the Equity
Definitions (except in the event of an Insolvency, a Nationalization, a Tender
Offer or a Merger Event, in each case, in which the consideration or proceeds to
be paid to holders of Shares consists solely of cash) or pursuant to
Section 6(d)(ii) of the Agreement (except in the event of an Event of Default in
which Issuer is the Defaulting Party or a Termination Event in which Issuer is
the Affected Party, that resulted from an event or events within Issuer’s
control) (a “Payment Obligation”), Issuer shall have the right, in its sole
discretion, to satisfy any such Payment Obligation by the Share Termination
Alternative (as defined below) by giving irrevocable telephonic notice to
Dealer, confirmed in writing within one Scheduled Trading Day, between the hours
of 9:00 A.M. and 4:00 P.M. New York City time on the Merger Date, Tender Offer
Date, Announcement Date, Early Termination Date or other date the Transaction is
cancelled or terminated, as applicable (“Notice of Share Termination”), provided
that if Issuer does not elect to satisfy its Payment Obligation by the Share
Termination Alternative, Dealer shall have the right, in its sole discretion, to
require Issuer to satisfy its Payment Obligation by the Share Termination
Alternative, notwithstanding Issuer’s failure to elect or election to the
contrary. Upon such Notice of Share Termination, the following provisions shall
apply on the Scheduled Trading Day immediately following the Merger Date, the
Tender Offer Date, Announcement Date, Early Termination Date or other date the
Transaction is cancelled or terminated, as applicable:

     
Share Termination Alternative:
Share Termination Delivery
Property:
Share Termination Unit Price:
Share Termination Delivery Unit:
Failure to Deliver:
Other applicable provisions:
  Applicable and means that Issuer shall
deliver to Dealer the Share Termination
Delivery Property on the date on which the
Payment Obligation would otherwise be due
pursuant to Section 12.7 or 12.9 of the
Equity Definitions or Section 6(d)(ii) of
the Agreement, as applicable (the “Share
Termination Payment Date”), in satisfaction
of the Payment Obligation.

A number of Share Termination Delivery
Units, as calculated by the Calculation
Agent, equal to the Payment Obligation
divided by the Share Termination Unit Price.
The Calculation Agent shall adjust the
Share Termination Delivery Property by
replacing any fractional portion of a
security therein with an amount of cash
equal to the value of such fractional
security based on the values used to
calculate the Share Termination Unit Price.
The value of property contained in one Share
Termination Delivery Unit on the date such
Share Termination Delivery Units are to be
delivered as Share Termination Delivery
Property, as determined by the Calculation
Agent in its discretion by commercially
reasonable means and notified by the
Calculation Agent to Issuer at the time of
notification of the Payment Obligation.
In the case of a Termination Event, Event of
Default, Delisting or Additional Disruption
Event, one Share or, in the case of an
Insolvency, Nationalization, Merger Event or
Tender Offer, a unit consisting of the
number or amount of each type of property
received by a holder of one Share (without
consideration of any requirement to pay cash
or other consideration in lieu of fractional
amounts of any securities) in such
Insolvency, Nationalization, Merger Event or
Tender Offer. If such Insolvency,
Nationalization, Merger Event or Tender
Offer involves a choice of consideration to
be received by holders, such holder shall be
deemed to have elected to receive the
maximum possible amount of cash.
Applicable.
If Share Termination Alternative is
applicable, the provisions of Sections 9.8,
9.9, 9.10, 9.11 (except that the
Representation and Agreement contained in
Section 9.11 of the Equity Definitions shall
be modified by excluding any representations
therein relating to restrictions,
obligations, limitations or requirements
under applicable securities laws as a result
of the fact that Seller is the Issuer of the
Shares) and 9.12 of the Equity Definitions
will be applicable as if “Physical
Settlement” applied to the Transaction,
except that all references to “Shares” shall
be read as references to “Share Termination
Delivery Units”.

(b) Registration/Private Placement Procedures. (i) If, in the reasonable
judgment of Dealer, for any reason, any Shares or any securities of Issuer or
its affiliates comprising any Share Termination Delivery Units deliverable to
Dealer hereunder (any such Shares or securities, “Delivered Securities”) would
not be immediately freely transferable by Dealer under Rule 144 under the
Securities Act, then the provisions set forth in this Section 8(b) shall apply.
At the election of Issuer by notice to Dealer within one Scheduled Trading Day
after the relevant delivery obligation arises, but in any event at least one
Scheduled Trading Day prior to the date on which such delivery obligation is
due, either (A) all Delivered Securities delivered by Issuer to Dealer shall be,
at the time of such delivery, covered by an effective registration statement of
Issuer for immediate resale by Dealer (such registration statement and the
corresponding prospectus (the “Prospectus”) (including, without limitation, any
sections describing the plan of distribution) in form and content commercially
reasonably satisfactory to Dealer) or (B) Issuer shall deliver additional
Delivered Securities so that the value of such Delivered Securities, as
determined by the Calculation Agent to reflect an appropriate liquidity
discount, equals the value of the number of Delivered Securities that would
otherwise be deliverable if such Delivered Securities were freely tradeable
(without prospectus delivery) upon receipt by Dealer (such value, the “Freely
Tradeable Value”); provided that Issuer may not make the election described in
this clause (B) if, on the date of its election, it has taken, or caused to be
taken, any action that would make unavailable either the exemption pursuant to
Section 4(2) of the Securities Act for the delivery by Issuer to Dealer (or any
affiliate designated by Dealer) of the Delivered Securities or the exemption
pursuant to Section 4(1) or Section 4(3) of the Securities Act for resales of
the Delivered Securities by Dealer (or any such affiliate of Dealer). (For the
avoidance of doubt, as used in this paragraph (b) only, the term “Issuer” shall
mean the issuer of the relevant securities, as the context shall require.)

(ii) If Issuer makes the election described in clause (b)(i)(A) above:

(A) Dealer (or an Affiliate of Dealer designated by Dealer) shall be afforded a
reasonable opportunity to conduct a due diligence investigation with respect to
Issuer that is customary in scope for underwritten offerings of equity
securities and that yields results that are commercially reasonably satisfactory
to Dealer or such Affiliate, as the case may be, in its discretion; and

(B) Dealer (or an Affiliate of Dealer designated by Dealer) and Issuer shall
enter into an agreement (a “Registration Agreement”) on commercially reasonable
terms in connection with the public resale of such Delivered Securities by
Dealer or such Affiliate substantially similar to underwriting agreements
customary for underwritten offerings of equity securities, in form and substance
commercially reasonably satisfactory to Dealer or such Affiliate and Issuer,
which Registration Agreement shall include, without limitation, provisions
substantially similar to those contained in such underwriting agreements
relating to the indemnification of, and contribution in connection with the
liability of, Dealer and its Affiliates and Issuer, shall provide for the
payment by Issuer of reasonable expenses in connection with such resale,
including all registration costs and reasonable fees and expenses of counsel for
Dealer, and shall provide for the delivery of accountants’ “comfort letters” to
Dealer or such Affiliate with respect to the financial statements and certain
financial information contained in or incorporated by reference into the
Prospectus.

(iii) If Issuer makes the election described in clause (b)(i)(B) above:

(A) Dealer (or an Affiliate of Dealer designated by Dealer) and any potential
institutional purchaser of any such Delivered Securities from Dealer or such
Affiliate identified by Dealer shall be afforded a commercially reasonable
opportunity to conduct a due diligence investigation in compliance with
applicable law with respect to Issuer customary in scope for private placements
of equity securities (including, without limitation, the right to have made
available to them for inspection all financial and other records, pertinent
corporate documents and other information reasonably requested by them);

(B) Dealer (or an Affiliate of Dealer designated by Dealer) and Issuer shall
enter into an agreement (a “Private Placement Agreement”) on commercially
reasonable terms in connection with the private placement of such Delivered
Securities by Issuer to Dealer or such Affiliate and the private resale of such
shares by Dealer or such Affiliate, substantially similar to private placement
purchase agreements customary for private placements of equity securities, in
form and substance commercially reasonably satisfactory to Dealer and Issuer,
which Private Placement Agreement shall include, without limitation, provisions
substantially similar to those contained in such private placement purchase
agreements relating to the indemnification of, and contribution in connection
with the liability of, Dealer and its Affiliates and Issuer, shall provide for
the payment by Issuer of reasonable expenses in connection with such resale,
including reasonable fees and expenses of counsel for Dealer, shall contain
representations, warranties and agreements of Issuer reasonably necessary or
advisable to establish and maintain the availability of an exemption from the
registration requirements of the Securities Act for such resales, and shall use
best efforts to provide for the delivery of accountants’ “comfort letters” to
Dealer or such Affiliate with respect to the financial statements and certain
financial information contained in or incorporated by reference into the
offering memorandum prepared for the resale of such Shares;

(C) Issuer agrees that any Delivered Securities so delivered to Dealer, (i) may
be transferred by and among Dealer and its Affiliates, and Issuer shall effect
such transfer without any further action by Dealer and (ii) after the minimum
“holding period” within the meaning of Rule 144(d) under the Securities Act has
elapsed with respect to such Delivered Securities, Issuer shall promptly remove,
or cause the transfer agent for such Shares or securities to remove, any legends
referring to any such restrictions or requirements from such Delivered
Securities upon delivery by Dealer (or such Affiliate of Dealer) to Issuer or
such transfer agent of any seller’s and broker’s representation letters
customarily delivered by Dealer in connection with resales of restricted
securities pursuant to Rule 144 under the Securities Act, without any further
requirement for the delivery of any certificate, consent, agreement, opinion of
counsel, notice or any other document, any transfer tax stamps or payment of any
other amount or any other action by Dealer (or such affiliate of Dealer); and

(D) Issuer shall not take, or cause to be taken, any action that would make
unavailable either the exemption pursuant to Section 4(2) of the Securities Act
for the sale by Issuer to Dealer (or any affiliate designated by Dealer) of the
Shares or Share Termination Delivery Units, as the case may be, or the exemption
pursuant to Section 4(1) or Section 4(3) of the Securities Act for resales of
the Shares or Share Termination Delivery Units, as the case may be, by Dealer
(or any such affiliate of Dealer).

(c) Make-whole. If Issuer makes the election described in clause (b)(i)(B) of
paragraph (b) of this Section 8, then Dealer or its affiliate may sell such
Shares or Share Termination Delivery Units, as the case may be, during a period
(the “Resale Period”) commencing on the Exchange Business Day following delivery
of such Shares or Share Termination Delivery Units, as the case may be (which
sale shall be conducted in a commercially reasonable manner), and ending on the
Exchange Business Day on which Dealer completes the sale of all such Shares or
Share Termination Delivery Units, as the case may be, or a sufficient number of
Shares or Share Termination Delivery Units, as the case may be, so that the
realized net proceeds of such sales exceed the Freely Tradeable Value (such
amount of the Freely Tradeable Value, the “Required Proceeds”). If any of such
delivered Shares or Share Termination Delivery Units remain after such realized
net proceeds exceed the Required Proceeds, Dealer shall return such remaining
Shares or Share Termination Delivery Units to Issuer. If the Required Proceeds
exceed the realized net proceeds from such resale, Issuer shall transfer to
Dealer by the open of the regular trading session on the Exchange on the
Exchange Business Day immediately following the last day of the Resale Period
the amount of such excess (the “Additional Amount”) in cash or in a number of
additional Shares or Share Termination Delivery Units, as the case may be
(“Make-whole Shares”), in an amount that, based on the market value of such
Make-whole Shares, as determined by the Calculation Agent, on the last day of
the Resale Period, has a dollar value equal to the Additional Amount. The Resale
Period shall continue to enable the sale of the Make-whole Shares in the manner
contemplated by this Section 8(c). This provision shall be applied successively
until the Additional Amount is equal to zero, subject to Section 8(e).

(d) Beneficial Ownership. Notwithstanding anything to the contrary in the
Agreement or this Confirmation, in no event shall Dealer be entitled to receive,
or shall be deemed to receive, any Shares in connection with this Transaction
if, immediately upon giving effect to such receipt of such Shares (i) Dealer’s
Beneficial Ownership would be equal to or greater than 8.0% of the outstanding
Shares or (ii) Dealer or any “affiliate” or “associate” of Dealer, would be an
“interested stockholder” of Issuer, as all such terms are defined in Section 203
of the Delaware General Corporation Law (each of clause (i) and (ii) above, an
“Ownership Limitation”). If any delivery owed to Dealer hereunder is not made,
in whole or in part, as a result of an Ownership Limitation, Dealer’s right to
receive such delivery shall not be extinguished and Issuer shall make such
delivery as promptly as practicable after, but in no event later than one
Exchange Business Day after, Dealer gives notice to Issuer that such delivery
would not result in any of such Ownership Limitations being breached. “Dealer’s
Beneficial Ownership” means the “beneficial ownership” (within the meaning of
Section 13 of the Exchange Act and the rules promulgated thereunder
(collectively, “Section 13”) of Shares by Dealer, together with any affiliate or
other person subject to aggregation with Dealer under Section 13, or by any
“group” (within the meaning of Section 13) of which Dealer is or may be deemed
to be a part. Notwithstanding anything in the Agreement or this Confirmation to
the contrary, Dealer (or the affiliate designated by Dealer pursuant to Section
8(l) below) shall not become the record or beneficial owner, or otherwise have
any rights as a holder, of any Shares that Dealer (or such affiliate) is not
entitled to receive at any time pursuant to this Section 8(d), until such time
as such Shares are delivered pursuant to this Section 8(d).

(e) Limitations on Settlement by Issuer. Notwithstanding anything herein or in
the Agreement to the contrary, in no event shall Issuer be required to deliver
Shares in connection with the Transaction in excess of 4,843,838 Shares (the
“Capped Number”). Issuer represents and warrants (which shall be deemed to be
repeated on each day that the Transaction is outstanding) that the Capped Number
is equal to or less than the number of authorized but unissued Shares of the
Issuer that are not reserved for future issuance in connection with transactions
in the Shares (other than the Transaction) on the date of the determination of
the Capped Number (such Shares, the “Available Shares”). In the event Issuer
shall not have delivered the full number of Shares otherwise deliverable as a
result of this Section 8(e) (the resulting deficit, the “Deficit Shares”),
Issuer shall be continually obligated to deliver, from time to time until the
full number of Deficit Shares have been delivered pursuant to this paragraph,
Shares when, and to the extent, that (i) Shares are repurchased, acquired or
otherwise received by Issuer or any of its subsidiaries after the Trade Date
(whether or not in exchange for cash, fair value or any other consideration),
(ii) authorized and unissued Shares reserved for issuance in respect of other
transactions prior to such date which prior to the relevant date become no
longer so reserved or (iii) Issuer additionally authorizes any unissued Shares
that are not reserved for other transactions. Issuer shall immediately notify
Dealer of the occurrence of any of the foregoing events (including the number of
Shares subject to clause (i), (ii) or (iii) and the corresponding number of
Shares to be delivered) and promptly deliver such Shares thereafter.

(f) Right to Extend. Dealer may postpone any Exercise Date or any other date of
valuation or delivery with respect to some or all of the relevant Warrants (in
which event the Calculation Agent shall make appropriate adjustments to the
Number of Shares to be Delivered with respect to one or more Components), if
Dealer determines, in its reasonable discretion, that such extension is
reasonably necessary or appropriate to preserve Dealer’s hedging or hedge unwind
activity hereunder in light of existing liquidity conditions or to enable Dealer
to effect purchases of Shares in connection with its hedging, hedge unwind or
settlement activity hereunder in a manner that would, if Dealer were Issuer or
an affiliated purchaser of Issuer, be in compliance with applicable legal,
regulatory or self-regulatory requirements, or with related policies and
procedures applicable to Dealer.

(g) Equity Rights. Dealer acknowledges and agrees that this Confirmation is not
intended to convey to it rights with respect to the Transaction that are senior
to the claims of common stockholders in the event of Issuer’s bankruptcy. For
the avoidance of doubt, the parties agree that the preceding sentence shall not
apply at any time other than during Issuer’s bankruptcy to any claim arising as
a result of a breach by Issuer of any of its obligations under this Confirmation
or the Agreement. For the avoidance of doubt, the parties acknowledge that this
Confirmation is not secured by any collateral that would otherwise secure the
obligations of Issuer herein under or pursuant to any other agreement.

(h) Amendments to Equity Definitions and the Agreement. The following amendments
shall be made to the Equity Definitions and to the Agreement:

(i) The first sentence of Section 11.2(c) of the Equity Definitions, prior to
clause (A) thereof, is hereby amended to read as follows: ‘(c) If “Calculation
Agent Adjustment” is specified as the Method of Adjustment in the related
Confirmation of a Share Option Transaction, then following the announcement or
occurrence of any Potential Adjustment Event, the Calculation Agent will
determine whether such Potential Adjustment Event has a material effect on the
theoretical value of the relevant Shares or options on the Shares and, if so,
will (i) make appropriate adjustment(s), if any, to any one or more of:’ and,
the portion of such sentence immediately preceding clause (ii) thereof is hereby
amended by deleting the words “diluting or concentrative” and the words
“(provided that no adjustments will be made to account solely for changes in
volatility, expected dividends, stock loan rate or liquidity relative to the
relevant Shares)” and replacing such latter phrase with the words “(and, for the
avoidance of doubt, adjustments may be made to account solely for changes in
volatility, expected dividends, stock loan rate or liquidity relative to the
relevant Shares)”;

(ii) Section 11.2(a) and 11.2(e)(vii) of the Equity Definitions is hereby
amended by deleting the words “diluting or concentrative” and replacing them
with “material” and adding the phrase “or Warrants” at the end of the sentence;

(iii) Section 12.6(a)(ii) of the Equity Definitions is hereby amended by
(1) deleting from the fourth line thereof the word “or” after the word
“official” and inserting a comma therefor, and (2) deleting the semi-colon at
the end of subsection (B) thereof and inserting the following words therefor “or
(C) at Dealer’s option, the occurrence of any of the events specified in
Section 5(a)(vii) (1) through (9) of the ISDA 2002 Master Agreement with respect
to that Issuer;”

(iv) Section 12.9(b)(iv) of the Equity Definitions is hereby amended by:

(x) deleting (1) subsection (A) in its entirety, (2) the phrase “or (B)”
following subsection (A) and (3) the phrase “in each case” after subsection (B);
and

(y) deleting the phrase “neither the Non-Hedging Party nor the Lending Party
lends Shares in the amount of the Hedging Shares or” in the penultimate
sentence;

(v) Section 12.9(b)(v) of the Equity Definitions is hereby amended by:

(x) adding the word “or” immediately before subsection “(B)” and deleting the
comma at the end of subsection (A); and

(y) (1) prior to the period at the end of subsection (C), adding the phrase “,
subject to the Non-Hedging Party having entered into such documentation
containing representations, warranties and agreements relating to securities law
and other issues as requested by the Hedging Party that the Hedging Party has
determined, in its reasonable discretion, to be reasonably necessary or
appropriate to allow the Hedging Party to preserve its hedging or hedge unwind
activities in connection with the Transaction in a manner compliant with
applicable legal, regulatory or self-regulatory requirements, or with related
policies and procedures applicable to the Hedging Party and (2) deleting clause
(X) in the final sentence.

(i) Repurchase Notices. Issuer shall, on any day on which Issuer effects any
repurchase of Shares, promptly give Dealer a written notice of such repurchase
(a “Repurchase Notice”) on such day if, following such repurchase, the Notice
Percentage as determined on such day is (A) greater than 6.0% and (B) greater by
0.5% than the Notice Percentage included in the immediately preceding Repurchase
Notice (or, in the case of the first such Repurchase Notice, greater than the
Notice Percentage as of the date hereof). The “Notice Percentage” as of any day
is the fraction, expressed as a percentage, the numerator of which is the Number
of Shares and the denominator of which is the number of Shares outstanding on
such day. In the event that Issuer fails to provide Dealer with a Repurchase
Notice on the day and in the manner specified in this Section 8(i) then Issuer
agrees to indemnify and hold harmless Issuer, its affiliates and their
respective directors, officers, employees, agents and controlling persons
(Dealer and each such person being an “Indemnified Party”) from and against any
and all losses, claims, damages and liabilities (or actions in respect thereof),
joint or several, to which such Indemnified Party may become subject under
applicable securities laws, including without limitation, Section 16 of the
Exchange Act, relating to or arising out of such failure. If for any reason the
foregoing indemnification is unavailable to any Indemnified Party or
insufficient to hold harmless any Indemnified Party, then Issuer shall
contribute, to the maximum extent permitted by law, to the amount paid or
payable by the Indemnified Party as a result of such loss, claim, damage or
liability. In addition, Issuer will reimburse any Indemnified Party for all
reasonable expenses (including reasonable counsel fees and expenses) as they are
incurred (after notice to Issuer) in connection with the investigation of,
preparation for or defense or settlement of any pending or threatened claim or
any action, suit or proceeding arising therefrom, whether or not such
Indemnified Party is a party thereto and whether or not such claim, action, suit
or proceeding is initiated or brought by or on behalf of Issuer. This indemnity
shall survive the completion of the Transaction contemplated by this
Confirmation and any assignment and delegation of the Transaction made pursuant
to this Confirmation or the Agreement shall inure to the benefit of any
permitted assignee of Dealer.

(j) Transfer and Assignment. Either party may transfer any of its rights or
obligations under the Transaction pursuant to Section 7 of the Agreement. In
addition, Dealer may transfer or assign its rights and obligations hereunder and
under the Agreement, in whole or in part, at any time to any person or entity
with the prior consent of Issuer, which consent shall not be unreasonably
withheld or delayed. If (i) at any time an Excess Ownership Position exists, or
a Hedging Disruption has occurred and is continuing, and if Dealer, in its
discretion, is unable (including, without limitation, by virtue of the absence
of an Issuer consent) to effect a transfer or assignment to a third party after
using its commercially reasonable efforts on pricing terms reasonably acceptable
to Dealer and within a time period reasonably acceptable to Dealer such that an
Excess Ownership Position or a Hedging Disruption, as the case may be, no longer
exists or (ii) in cases other than an Excess Ownership Position or Hedging
Disruption, (A) Issuer does not promptly (but in no event later than two
Scheduled Trading Days following the date of the Dealer’s initial request for
consent to a proposed transfer or assignment (the “Initial Request Date”))
notify Dealer as to whether or not it is providing its consent to such proposed
transfer or assignment or (B) (1) Issuer does not promptly (but in no event
later than two Scheduled Trading Days following the Initial Request Date)
provide its consent to a proposed transfer or assignment by Dealer for any
reason whatsoever, (2) Dealer has used good faith efforts to identify, on or
prior to the third Scheduled Trading Day following the Initial Request Date, an
alternative transferee or assignee on pricing and other terms reasonably
acceptable to Dealer and (3) either Dealer does not, after using good faith
efforts, timely identify such an alternative transferee or Issuer does not
promptly (but in no event later than four Scheduled Trading Days following the
Initial Request Date) provide its consent to a proposed transfer or assignment
by Dealer to any identified alternative transferee or assignee for any reason
whatsoever, then Dealer may designate any Scheduled Trading Day as an Early
Termination Date with respect to a portion (the “Terminated Portion”) of the
Transaction, (x) such that such Excess Ownership Position or Hedging Disruption,
as the case may be, no longer exists or (y) that the Dealer proposed to transfer
or assign. In the event that Dealer so designates an Early Termination Date with
respect to a portion of the Transaction, a payment or delivery shall be made
pursuant to Section 6 of the Agreement and Section 8(a) of this Confirmation as
if (i) an Early Termination Date had been designated in respect of a Transaction
having terms identical to the Terminated Portion of the Transaction, (ii) Issuer
shall be the sole Affected Party with respect to such partial termination,
(iii) such portion of the Transaction shall be the only Terminated Transaction
and (iv) the reference to “two Local Business Days” in Section 6(d)(ii) of the
Agreement were replaced with “five Local Business Days”. “Excess Ownership
Position” means any of the following: (i) the Equity Percentage exceeds 8.0%,
(ii) the Warrant Equity Percentage exceeds 14.5% or (iii) Dealer or any
“affiliate” or “associate” of Dealer would own in excess of 13% of the
outstanding Shares for purposes of Section 203 of the Delaware General
Corporation Law. The “Equity Percentage” as of any day is the fraction,
expressed as a percentage, (A) the numerator of which is the number of Shares
that Dealer and any of its affiliates or any other person subject to aggregation
with Dealer, for purposes of the “beneficial ownership” test under Section 13 of
the Exchange Act, or of any “group” (within the meaning of Section 13) of which
Dealer is or may be deemed to be a part, beneficially owns (within the meaning
of Section 13 of the Exchange Act) on such day and (B) the denominator of which
is the number of Shares outstanding on such day. The “Warrant Equity Percentage”
as of any day is the fraction, expressed as a percentage, of (A) the product of
(x) the Number of Warrants and (y) the Warrant Entitlement divided by (B) the
number of Shares outstanding on such day.

(k) Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Issuer and each of its employees, representatives,
or other agents may disclose to any and all persons, without limitation of any
kind, the tax treatment and tax structure of the Transaction and all materials
of any kind (including opinions or other tax analyses) that are provided to
Issuer relating to such tax treatment and tax structure.

(l) Designation by Dealer. Notwithstanding any other provision in this
Confirmation to the contrary requiring or allowing Dealer to purchase, sell,
receive or deliver any Shares or other securities to or from Issuer, Dealer may
designate any of its affiliates to purchase, sell, receive or deliver such
shares or other securities and otherwise to perform Dealer obligations in
respect of the Transaction and any such designee may assume such obligations.
Dealer shall be discharged of its obligations to Issuer to the extent of any
such performance.

(m) Additional Termination Events. The occurrence of any of the following shall
constitute an Additional Termination Event with respect to which the Transaction
shall be the sole Affected Transaction and Issuer shall be the sole Affected
Party; provided that with respect to any Additional Termination Event, Dealer
may choose to treat part of the Transaction as the sole Affected Transaction,
and, upon the termination of the Affected Transaction, a Transaction with terms
identical to those set forth herein except with a Number of Warrants equal to
the unaffected number of Warrants shall be treated for all purposes as the
Transaction, which shall remain in full force and effect:

(i) Dealer reasonably determines that it is advisable to terminate a portion of
the Transaction so that Dealer’s related hedging activities will comply with
applicable securities laws, rules or regulations;

(ii) any Person (as defined below) or “group” (within the meaning of Section
13(d) of the Exchange Act), other than Issuer or its subsidiaries, files a
Schedule TO or any schedule, form or report under the Exchange Act disclosing
that such person or group has become the direct or indirect “beneficial owner,”
as defined in Rule 13d-3 under the Exchange Act, of more than 50% of the voting
power of all shares of Issuer’s capital stock entitled to vote generally in
elections of directors;

(iii) consummation of any binding share exchange, consolidation or merger of
Issuer pursuant to which the Shares will be converted into cash, securities or
other property or any sale, lease or other transfer in one transaction or a
series of transactions of all or substantially all of the consolidated assets of
Issuer and its subsidiaries, taken as a whole, to any Person other than one of
Issuer’s subsidiaries, other than any transaction pursuant to which holders of
the Issuer’s capital stock immediately prior to the transaction have the
entitlement to exercise, directly or indirectly, 50% or more of the total voting
power of all shares of capital stock entitled to vote generally in elections of
directors of the continuing or surviving or successor person immediately after
giving effect to such issuance;

(iv) continuing directors cease to constitute at least a majority of the
Issuer’s board of directors;

(v) Issuer’s stockholders approve any plan or proposal for liquidation or
dissolution of Issuer; or

(vi) the Shares cease to be listed on a U.S. national or regional securities
exchange.

Notwithstanding the foregoing, a transaction or transactions set forth in clause
(ii) or (iii) above will not constitute an Additional Termination Event if at
least 90% of the consideration paid for the Shares (excluding cash payments for
fractional shares) in such transaction or transactions otherwise constituting an
Additional Termination Event consists of shares of common stock traded on any of
the New York Stock Exchange, the American Stock Exchange, the NASDAQ Global
Select Market or the NASDAQ Global Market (or any of their respective
successors) (or will be so traded or quoted immediately following the completion
of such transaction or transactions).

“Person” includes any syndicate or group that would be deemed to be a “person”
under Section 13(d)(3) of the Exchange Act.

“Continuing Director” means a director who either was a member of Issuer’s board
of directors on the Trade Date or who becomes a member of the board of directors
subsequent to that date and whose election, appointment or nomination for
election by Issuer’s stockholders is duly approved by a majority of the
continuing directors on Issuer’s board of directors at the time of such
approval, either by a specific vote or by approval of the proxy statement issued
by Issuer on behalf of the entire board of directors in which such individual is
named as nominee for director.

(n) Netting and Set-off. Notwithstanding any provision of the Agreement
(including without limitation Section 6(f) thereof) and this Confirmation
(including without limitation this Section 8(n)) or any other agreement between
the parties to the contrary, (A) neither party shall net or set off its
obligations under the Transaction, if any, against its rights against the other
party under any other transaction or instrument, provided that either party may
net and set off any rights of Dealer against Issuer arising under the
Transaction only against obligations of Dealer to Issuer arising under any
transaction or instrument if such transaction or instrument does not convey
rights to Dealer senior to the claims of common stockholders in the event of
Issuer’s bankruptcy and (B) in the event of the bankruptcy or liquidation of
Issuer, neither party shall have the right to set off any obligation that it may
have to the other party under the Transaction against any obligation such other
party may have to it under the Agreement, this Confirmation or any other
agreement between the parties hereto, by operation of law or otherwise. The
relevant party will give notice to the other party of any netting or set off
effected under this provision.

(o) Effectiveness. If, prior to the Effective Date, Dealer reasonably determines
that it is advisable to cancel the Transaction because of concerns that Dealer’s
related hedging activities could be viewed as not complying with applicable
securities laws, rules or regulations, the Transaction shall be cancelled and
shall not become effective, and neither party shall have any obligation to the
other party in respect of the Transaction.

(p) Role of Agent. Each party agrees and acknowledges that (i) J.P. Morgan
Securities Inc., an affiliate of Dealer (“JPMSI”), has acted solely as agent and
not as principal with respect to this Transaction and (ii) JPMSI has no
obligation or liability, by way of guaranty, endorsement or otherwise, in any
manner in respect of this Transaction (including, if applicable, in respect of
the settlement thereof). Each party agrees it will look solely to the other
party (or any guarantor in respect thereof) for performance of such other
party’s obligations under this Transaction.

(q) Waiver of Trial by Jury. EACH OF ISSUER AND BUYER HEREBY IRREVOCABLY WAIVES
(ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ON BEHALF OF
ITS STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THE TRANSACTION OR THE ACTIONS OF BUYER OR ITS AFFILIATES IN THE
NEGOTIATION, PERFORMANCE OR ENFORCEMENT HEREOF.

(r) Governing Law. THIS CONFIRMATION SHALL BE GOVERNED BY THE LAWS OF THE STATE
OF NEW YORK.

7

Issuer hereby agrees (a) to check this Confirmation carefully and immediately
upon receipt so that errors or discrepancies can be promptly identified and
rectified and (b) to confirm that the foregoing (in the exact form provided by
Dealer) correctly sets forth the terms of the agreement between Dealer and
Issuer with respect to the Transaction, by manually signing this Confirmation or
this page hereof as evidence of agreement to such terms and providing the other
information requested herein and immediately returning an executed copy to us.

Yours faithfully,

J.P. MORGAN SECURITIES INC.,
AS AGENT FOR JPMORGAN CHASE BANK, NATIONAL ASSOCIATION

             
 
      By:   /s/ Jeffrey Zajkowski
 
           
 
          Name: Jeffrey Zajkowski
Title: Managing Director
Agreed and Accepted By:
 
 
 
ALASKA COMMUNICATIONS SYSTEMS GROUP, INC.
       
By:
  /s/ David Wilson  
 

 
     
 




    Name: David Wilson

Title: Senior Vice President and

Chief Financial Officer

8

ANNEX A

For each Component of the Transaction, the Number of Warrants and Expiration
Date is set forth below.

              Component Number   Number of Warrants   Expiration Date
241.
    20,183     May 30, 2013
242.
    20,183     May 31, 2013
243.
    20,183     June 3, 2013
244.
    20,183     June 4, 2013
245.
    20,183     June 5, 2013
246.
    20,183     June 6, 2013
247.
    20,183     June 7, 2013
248.
    20,183     June 10, 2013
249.
    20,183     June 11, 2013
250.
    20,183     June 12, 2013
251.
    20,183     June 13, 2013
252.
    20,183     June 14, 2013
253.
    20,183     June 17, 2013
254.
    20,183     June 18, 2013
255.
    20,183     June 19, 2013
256.
    20,183     June 20, 2013
257.
    20,183     June 21, 2013
258.
    20,183     June 24, 2013
259.
    20,183     June 25, 2013
260.
    20,183     June 26, 2013
261.
    20,183     June 27, 2013
262.
    20,183     June 28, 2013
263.
    20,183     July 1, 2013
264.
    20,183     July 2, 2013
265.
    20,183     July 3, 2013
266.
    20,183     July 5, 2013
267.
    20,183     July 8, 2013
268.
    20,183     July 9, 2013
269.
    20,183     July 10, 2013
270.
    20,183     July 11, 2013
271.
    20,183     July 12, 2013
272.
    20,183     July 15, 2013
273.
    20,183     July 16, 2013
274.
    20,183     July 17, 2013
275.
    20,183     July 18, 2013
276.
    20,183     July 19, 2013
277.
    20,183     July 22, 2013
278.
    20,183     July 23, 2013
279.
    20,183     July 24, 2013
280.
    20,183     July 25, 2013
281.
    20,183     July 26, 2013
282.
    20,183     July 29, 2013
283.
    20,183     July 30, 2013
284.
    20,183     July 31, 2013
285.
    20,183     August 1, 2013
286.
    20,183     August 2, 2013
287.
    20,183     August 5, 2013
288.
    20,183     August 6, 2013
289.
    20,183     August 7, 2013
290.
    20,183     August 8, 2013
291.
    20,183     August 9, 2013
292.
    20,183     August 12, 2013
293.
    20,183     August 13, 2013
294.
    20,183     August 14, 2013
295.
    20,183     August 15, 2013
296.
    20,183     August 16, 2013
297.
    20,183     August 19, 2013
298.
    20,183     August 20, 2013
299.
    20,183     August 21, 2013
300.
    20,183     August 22, 2013
301.
    20,183     August 23, 2013
302.
    20,183     August 26, 2013
303.
    20,183     August 27, 2013
304.
    20,183     August 28, 2013
305.
    20,183     August 29, 2013
306.
    20,183     August 30, 2013
307.
    20,183     September 3, 2013
308.
    20,183     September 4, 2013
309.
    20,183     September 5, 2013
310.
    20,183     September 6, 2013
311.
    20,183     September 9, 2013
312.
    20,183     September 10, 2013
313.
    20,183     September 11, 2013
314.
    20,183     September 12, 2013
315.
    20,183     September 13, 2013
316.
    20,183     September 16, 2013
317.
    20,183     September 17, 2013
318.
    20,183     September 18, 2013
319.
    20,183     September 19, 2013
320.
    20,183     September 20, 2013
321.
    20,183     September 23, 2013
322.
    20,183     September 24, 2013
323.
    20,183     September 25, 2013
324.
    20,183     September 26, 2013
325.
    20,183     September 27, 2013
326.
    20,183     September 30, 2013
327.
    20,183     October 1, 2013
328.
    20,183     October 2, 2013
329.
    20,183     October 3, 2013
330.
    20,183     October 4, 2013
331.
    20,183     October 7, 2013
332.
    20,183     October 8, 2013
333.
    20,183     October 9, 2013
334.
    20,183     October 10, 2013
335.
    20,183     October 11, 2013
336.
    20,183     October 14, 2013
337.
    20,183     October 15, 2013
338.
    20,183     October 16, 2013
339.
    20,183     October 17, 2013
340.
    20,183     October 18, 2013
341.
    20,183     October 21, 2013
342.
    20,183     October 22, 2013
343.
    20,183     October 23, 2013
344.
    20,183     October 24, 2013
345.
    20,183     October 25, 2013
346.
    20,183     October 28, 2013
347.
    20,183     October 29, 2013
348.
    20,183     October 30, 2013
349.
    20,183     October 31, 2013
350.
    20,183     November 1, 2013
351.
    20,183     November 4, 2013
352.
    20,183     November 5, 2013
353.
    20,183     November 6, 2013
354.
    20,183     November 7, 2013
355.
    20,183     November 8, 2013
356.
    20,183     November 11, 2013
357.
    20,183     November 12, 2013
358.
    20,183     November 13, 2013
359.
    20,183     November 14, 2013
360.
    20,142     November 15, 2013

9

ANNEX B



    The Strike Price, Premium and Final Disruption Date for the Transaction are
set forth below.

     
Strike Price:
  USD16.422
Premium:
  USD2,463,125.25
Final Disruption Date:
  November 27, 2013.

10